Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 1 of 78



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-61974-CIV-ALTONAGA/Stevens


    VITAL PHARMACEUTICALS, INC.,
    d/b/a BANG ENERGY, a Florida corporation,

           Plaintiff,
    v.

    MONSTER BEVERAGE CORPORATION, a
    Delaware corporation, MONSTER ENERGY
    COMPANY, a Delaware corporation, REIGN
    BEVERAGE COMPANY, LLC, a Delaware
    limited liability company, ENERGY
    BEVERAGES, LLC, a Delaware corporation,
    MARKERLY, INC., a California corporation,
    JENNIFER QUILLEN, an individual, BRETT
    MARTIN, an individual, CHRISTIN
    KUBSCH, an individual, CRYSTAL
    BOWLEY-REAGAN, an individual,
    SUMMER SHORES, an individual, AMBER
    N. KILLMON, an individual, AMANDA
    LIGHT, an individual, CRYSTAL CARDER,
    an individual, LAURA DAWSON, an
    individual, ARIANNA JONAE HENDERSON,
    an individual, and KRISTIN WONG, an
    individual,

          Defendants.
   ____________________________________/

         FIRST AMENDED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
          Plaintiff Vital Pharmaceuticals, Inc., d/b/a Bang Energy (“Bang Energy” or “Plaintiff”),

   hereby sues Defendants Monster Beverage Corporation (“Monster Beverage”), Monster Energy

   Company, Reign Beverage Company, LLC (“Reign Beverage”), and Energy Beverages, LLC

   (“Energy Beverages”) (collectively “Monster” or the “Monster Defendants”), Markerly, Inc.

   (“Markerly”), Jennifer Quillen (“Quillen”), Brett Martin (“Martin”), Christin Kubsch (“Kubsch”),


                                                      1
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 2 of 78



   Crystal Bowley-Reagan (“Bowley-Reagan”), Summer Shores (“Shores”), Amber N. Killmon

   (“Killmon”), Amanda Light (“Light”), Crystal Carder (“Carder”), Arianna Jonae Henderson

   (“Henderson”), and Kristin Wong (“Wong”), and states:

                                           INTRODUCTION
          1.     The following is based on information and belief, as well as information gathered

   by government documents, public records, and other investigation.

          2.     Monster has failed to disclose to the general public and its investors the extreme risk

   of heart attack and death associated with the consumption of its flagship high sugar, high

   carbohydrate “Monster Energy” energy drink product, depicted here:




   It is believed that documents will show a conspiracy by the company and its highest officials,

   despite knowing of the dangers of their products to consumers, to suppress, obstruct, and conceal

   these dangers.

          3.     Though Monster deceptively calls its flagship product “Monster Energy” and spends

   millions in advertising to market it as an energy booster, using taglines such as “unleash the beast”

   and associating its products with extreme sporting events and edgy personalities, Monster’s

   flagship product is not an “energy” drink at all. Recent studies have shown that these products

   have zero positive effect on energy and mood. Instead, consumers experience a sugar crash, with
                                                       2
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 3 of 78



   reduced alertness and higher levels of fatigue. Further, due to the toxic combination of ingredients

   in Monster Energy, there have been numerous reports to the U.S. Food and Drug Administration

   (“FDA”) about adverse health events associated with these products, including heart attacks and

   at least 18 deaths. Monster has quietly and confidentially settled numerous lawsuits related to

   these health events to avoid unwanted media attention about the dangers of its products, including:

                Dustin Hood, a healthy 19-year old boy from Georgia who consumed Monster
                 energy drinks and then suffered a fatal cardiac arrest while playing basketball,
                 landing face-first on the cement (settled before trial, amount unknown);

                Anais Fournier, a healthy 14-year old honor student from Maryland who suffered a
                 fatal cardiac arrest while she was relaxing at home after consuming Monster energy
                 drinks (settled before trial, amount unknown);

                Alex Morris, a healthy 19-year old boy from Maryland who suffered a fatal cardiac
                 arrest while having sex with his girlfriend after consuming Monster energy drinks
                 (settled before trial, amount unknown); and

                Shane Felts, a healthy 42-year old man in Missouri who suffered a fatal heart attack
                 at home after consuming Monster energy drinks (settled before trial, amount
                 unknown).

          4.     Monster’s false representations that its flagship product is an “energy” drink and its

   related failure to warn consumers of the sugar crash and other potential negative health

   consequences of drinking the company’s products, through warning labels on its cans or otherwise,

   has permitted Monster to achieve billions in dollars in sales at the expense of public health and

   honest competitors like Bang Energy.

          5.     In addition to the bad publicity from the hundreds of health incidents and lawsuits

   related to Monster’s flagship, sugar-based products, Monster has wholly failed to keep up with

   shifting consumer trends toward healthier, fitness-oriented beverages. Sales of Monster’s flagship

   product are on the decline and it can no longer be relied upon to sustain the Monster brand, and

   Monster knows it.


                                                       3
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 4 of 78



          6.     In the meantime, Bang Energy’s BANG® products have rapidly captured an

   increasing share of the energy drink market because, unlike Monster’s flagship product, BANG®

   energy drinks deliver a safe, sugar-free, crash-free, great tasting energy drink experience. Caught

   off guard and apparently without the time or ability to fairly compete head-to-head with Bang

   Energy’s BANG® products, Monster resorted to unscrupulous, anti-competitive practices in an

   attempt to force Bang Energy out of the market, first, by creating a shameless knockoff (called

   Reign) of Bang Energy’s wildly successful BANG® energy drink and, then, by carefully

   choreographing the knockoff’s launch with a widespread smear campaign against Bang Energy,

   its CEO John (“Jack”) H. Owoc, and its BANG® products, including:

               a. Filing a motion for preliminary injunction in The Netherlands in a failed attempt to
                  ban the marketing and sale of BANG® products in Europe and worldwide, alleging
                  meritless claims of false advertising (denied on May 9, 2019, with the court finding
                  Monster to be the “losing” party, and ordering Monster to pay Bang Energy and
                  Jack Owoc’s attorneys’ fees and legal costs);
               b. Filing a motion for preliminary injunction in California in a failed attempt to force
                  a recall of hundreds of millions of cans of BANG® and halt future sales in the U.S.,
                  alleging meritless claims of false advertising (denied in its entirety on June 17,
                  2019);
               c. Creating, behind closed doors in an attempt to deceive the public, the sham website
                  called      “THE        TRUTH          ABOUT         BANG”           located     at
                  www.thetruthaboutbang.com (the “TAB website” and the “TAB domain,”
                  respectively) containing false and misleading information about Bang Energy, its
                  CEO, and BANG® energy drinks;
               d. Hiring social media influencers (also named as defendants herein) to spread the
                  misinformation derived from Monster’s TAB website;
               e. Developing the #fbang initiative that directs and incentivizes Monster employees
                  and agents to interfere with Bang Energy’s retail sales by placing false advertising
                  cards in coolers and on store shelves that make false claims about BANG®, its CEO,
                  and BANG® products, warns customers not to buy BANG® products, makes false
                  comparisons between Reign energy drinks and BANG® energy drinks and further
                  directs and incentivizes Monster employees and agents to remove BANG® products
                  and marketing materials from store shelves and replace it with Reign; and
               f. Instructing the Hueston Hennigan law firm to interfere with Bang Energy’s
                  business by mailing threatening letters to Bang Energy’s distributors and retailers
                  that enclose Monster’s own meritless complaint in the California action, which
                                                       4
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 5 of 78



                  parrots the same intentionally false and misleading statements about Bang Energy,
                  its CEO, and BANG® energy drinks.
          7.      Defendants’ misconduct gives rise to at least eight (8) causes of action: (i) False

   Advertising in Violation of the Lanham Act, 15 U.S.C. § 1125(a); (ii) Copyright Infringement in

   Violation of the Copyright Act , 17 U.S.C. § 411; (iii) Unfair Competition in Violation of Florida

   Common Law; (iv) Violation of the Florida Deceptive and Unfair Trade Practices Act, Section

   501.201, et seq., Florida Statutes (“FDUPTA”); (v) Trade Libel; (vi) Tortious Interference with

   Advantageous Business Relationships; (vii) Tortious Interference with Prospective Business

   Relationships; and (vii) Civil Conspiracy.

                                   SUMMARY OF KEY EVENTS
          8.      On or around March 29, 2019, Monster launched a zero-calorie, zero sugar,

   caffeinated beverage called “Reign,” an unimaginative knockoff of Bang Energy’s BANG® energy

   drinks that flagrantly infringes on Bang Energy’s intellectual property.

          9.      Simultaneous with the launch of the Reign product, Monster set into motion a

   malicious and widespread smear campaign against Bang Energy, its CEO, and BANG® energy

   drinks, which was subsequently and covertly joined by Defendants Markerly and a number of on-

   line “influencers” recruited by Markerly.

          10.      In or around mid-to-late March, Monster created the TAB website for the sole and

   exclusive reason of spreading falsehoods and misinformation about Bang Energy, its CEO, and

   BANG® energy drinks. The TAB website relied on re-posted, doctored, and mischaracterized

   videos and images properly registered to Bang Energy, in violation of Bang Energy’s U.S.

   copyrights, in an attempt to procure a commercial advantage by defrauding, deceiving, and

   confusing the public.

          11.     Thereafter, posts from Monster’s paid influencers defaming Bang Energy began to


                                                       5
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 6 of 78



   appear on their websites and social media accounts. The posts rely almost exclusively on content

   from and links to the TAB website, fail to disclose any connection to Monster, and include a sham

   FDA call to action. Shortly thereafter, The Wall Street Journal noted that “Monster has raised

   concerns about Bang’s health claims with the Food and Drug Administration.”1

          12.    Monster, upon information and belief, engaged Defendant Markerly to orchestrate

   a furtive disinformation campaign against Bang Energy, its CEO, and it BANG® energy drinks.

   Markerly promotes itself as an “influencer marketing solution” that uses “technology” and “sheer

   brute force” “to recruit “influencers.”2 In addition, Justin Kline, the Markerly CEO, claims

   Markerly reaches “over 1B people across all social platforms” (emphasis added).3

          13.    Monster’s directive to these influencers is clear: disseminate falsehoods about Bang

   Energy based on the TAB website and see if you can trump up an FDA investigation.

          14.    Critically, neither Markerly nor the influencers disclose to the consuming public

   that they have a connection with Monster; this is deliberately deceptive and runs afoul of

   Guidelines for endorsees and influencers promulgated by the Federal Trade Commission.4

   Additionally, by misleading the consuming public in this manner, Monster and Markerly have




   1
    See Jennifer Maloney, Energy-Drink Upstarts Are Sapping Monster’s Strength, The Wall Street
   Journal, April 17, 2019, https://www.wsj.com/articles/energy-drink-upstarts-are-sapping-
   monsters-strength-11555498800 (last visited August 6, 2019).
   2
     See http://markerly.com/blog/instagram-marketing-does-influencer-size-matter/ (last visit
   August 6, 2019).
   3
     See Justin Kline’s LinkedIn page, https://www.linkedin.com/in/klinejustin/ (last visited August
   6, 2019).
   4
     See Federal Trade Commission, The FTC’s Endorsement Guides: What People Are Asking,
   https://www.ftc.gov/tips-advice/business-center/guidance/ftcs-endorsement-guides-what-people-
   are-asking (last visited August 6, 2019).


                                                      6
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 7 of 78



   potentially engaged in actionable violations of Section 5(a) of the Federal Trade Commission Act.5

            15.     The utilization of the influencers and bloggers, who appear to have no discernible

   experience, training, or education on the subject matters for which they purport to opine, illustrates

   the lengths Monster has gone, and will continue to go, to effectuate its smear campaign for the

   purposes of promoting Monster’s own products, disparaging Bang Energy and its CEO, stymying

   the meteoric rise of BANG®, which has wrested away a substantial portion of the energy drink

   market, and confusing consumers.

            16.     Monster resorted to utilizing influencers to spread disinformation regarding Bang

   Energy, its CEO, and BANG® energy drinks to distance itself from the smear campaign it pilots

   in the background. Upon information and belief, Monster paid Markerly, and then Monster paid,

   through Markerly, the influencers to massively and immediately widen the audience for Monster’s

   contrived false expressions that impugn the honesty, credibility, and business operations of Bang

   Energy and its CEO. Following Monster’s unscrupulous lead, the Influencer Defendants also

   attack the quality of the products sold by Bang Energy, intending to cause Bang Energy pecuniary

   injury and further defraud, deceive, and confuse the public.

            17.     That Monster is orchestrating the Influencer Defendants’ multi-front attack on

   Bang Energy is made clear from their uniform reference to the TAB website and the claims made

   therein.

            18.     Monster has even developed an initiative called “#fbang” with the slogan “Fuck

   Bang, make it Reign” that directs Monster employees and agents to systematically place false

   advertising cards on retail store shelves and in coolers across the country that reference Monster’s

   TAB website and parrot the TAB’s false, misleading, and defamatory claims about Bang Energy,


   5
       See 15 U.S.C § 45(a)(1).

                                                        7
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 8 of 78



   its CEO, and BANG® energy drinks along with cards that conspicuously display the Reign name

   and logo and make false head-to-head comparisons between BANG® and Monster’s knockoff of

   BANG®, Reign. These cards are placed in front of and near BANG® products to deter consumers

   from purchasing BANG® product.

          19.     Even more, Monster directs its employees and agents, including without limitation

   the Florida Coke bottler and distribution, to systematically remove BANG® product from store

   shelves and cooler space, remove BANG® displays, signs, and other marketing materials from

   stores, replace BANG® products with Reign products on store shelves and cooler space, and turn

   cans of BANG® around or block BANG® product from view such that the BANG® name and logo

   are no longer visible to consumers, thereby increasing sales of Reign at the expense of Bang

   Energy and confused consumers.

          20.     In further tortious interference with Bang Energy’s business and sales of BANG®

   products, and coinciding with Monster’s launch of Reign, the TAB website, and Monster’s #fbang

   initiative , Monster’s legal counsel sent letters to Bang Energy’s distributors of BANG® products

   across the country, such as Europa Sports Products, ironically threatening legal action if they

   interfere with Monster’s products and shelf space allocations. No evidence exists, nor is any cited

   in these letters, that these distributors have in any way interfered with Monster’s products or shelf

   space allocations, much less that Bang Energy directed them to do so. Therefore, the sole purpose

   of Monster’s letters to Bang Energy’s business partners is to interfere with Bang Energy’s business

   and its business relationships with the expectation of disrupting the distribution and sales of

   BANG® products and to act as a subterfuge for Monster’s #fbang initiative, the TAB false

   advertising online and in stores, and other acts of interference with Bang Energy’s goodwill,

   reputation, and sales.


                                                       8
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 9 of 78



          21.      And to further interfere with Bang Energy’s business relationships and sales,

   Monster’s counsel is also sending letters to retailers such as GNC and The Vitamin Shoppe, which

   are Bang Energy’s largest customers, advising of Monster’s litigation against Bang Energy, with

   the express purposes of intimidating these retailers into discontinuing sales of Bang Energy’s

   products.

          22.      Taken together, Monster’s wide-ranging and multi-faceted smear campaign against

   Bang Energy, planned and carefully timed to coincide with the launch of its knock-off product,

   Reign, includes:

                a. Monster creates the TAB domain and the TAB website disparaging Bang Energy
                   and its hugely successful BANG® energy drink products;
                b. Monster launches Reign, its BANG® knockoff that shamelessly infringes on the
                   distinctive trade dress of BANG® energy drinks and the REIGN® trademark, for
                   which Bang Energy is the exclusive licensee;
                c. Monster pays “influencers” to repeat its false and misleading TAB statements that
                   disparage Bang Energy, its CEO, and BANG® products on their websites and social
                   media accounts;
                d. Monster develops and executes its #fbang initiative and directs employees and
                   agents, including Coke distributors, to “take down” Bang Energy by systematically
                   and illegally removing BANG® products from store shelves, removing BANG®
                   displays and marketing materials, replacing BANG® with Reign product on store
                   shelves, hiding BANG® product in stores and placing advertising cards in front of
                   BANG® products in stores that contain false and misleading statements about Bang
                   Energy, its CEO, and BANG® products, direct consumers to the TAB website,
                   instruct customers not to buy BANG® products, and make false head-to-head
                   comparisons between BANG® and Reign products;
                e. Monster causes threatening letters to be sent to Bang Energy distributors across the
                   country, such as Europa Sports Products, ironically warning them not to interfere
                   with Monster’s products and shelf space allocations; and
                f. Monster causes threatening letters to be sent to retailers of BANG® products across
                   the county, such as GNC and The Vitamin Shoppe, to advertise its meritless lawsuit
                   against Bang Energy, all with the express purpose of disrupting Bang Energy’s
                   business dealings and related sales of BANG® across the country.
                g. Monster conspires with
          23.      As of June 3, 2019, or thereabouts, the TAB website was no longer accessible, and

                                                        9
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 10 of 78



   it is unknown when Monster will chose to reactivate it.6 Bang Energy is entitled to damages for

   the harm Monster caused to Bang Energy via the TAB website, the #fbang initiative, and related

   misconduct and seeks injunctive relief (a) to prohibit Monster and Markerly from using the TAB

   domain and reactivating the TAB website, (b) for the removal of links or references to the TAB

   website from the pages created by the Influencer Defendants, and (c) to prohibit the Influencer

   Defendants from publishing links or references to the TAB website in the future.

          24.     Bang Energy also seeks damages related to the various acts of interference with

   sales of BANG® products by Monster and its affiliates across the country, including the placement

   of the TAB cards on store shelves, other acts of interference related to the display of BANG®

   products at retail stores, and the mailing of threatening letters to Bang Energy’s distributors and

   retailers, and seeks injunctive relief (a) for the removal of all advertising cards placed by Monster

   or its affiliates that refer to Bang Energy, its CEO, TAB, or BANG® cards from store and cooler

   shelves, (b) prohibiting Monster and its affiliates from these and other above-described acts of

   interference with sales of BANG® products at retail locations, and (c) prohibiting Monster from

   sending threatening letters to Bang Energy’s distributors and retailers.

                                             THE PARTIES
          25.     Bang Energy is a Florida corporation with its principal place of business in Weston,

   Florida.

          26.     Monster Beverage is a Delaware corporation with its principal place of business in

   Corona, California that conducts business in Florida, including the Southern District of Florida,



   6
     The TAB website can nonetheless be accessed via Internet Archive Wayback Machine:
   https://web.archive.org/web/20190404140453/https://www.thetruthaboutbang.com/ (last visited
   August 6, 2019).


                                                      10
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 11 of 78



   and has employees and agents who reside or may be found in this District. Monster Beverage is a

   publicly traded corporation that refers to itself and its subsidiaries as a collective entity. See e.g.,

   Exhibit A. Monster Beverage admits that it conducts operating business through its wholly owned

   subsidiaries, which include Monster Energy, Energy Beverages, and Reign Beverage.7 Monster

   Beverage labels, markets, distributes, sells, and derives its revenue from energy drink beverages

   sold under numerous brands, including its flagship energy drink “Monster Energy.” Monster

   Beverage does business as and through Monster Energy Company and is a “dba” of Monster

   Energy Company.8 Monster Beverage likewise markets and derives revenue from the Reign brand

   of energy drinks.9 Monster Beverage competes with Bang Energy in the beverage industry, which

   includes energy drinks, ready-to-drink dietary drinks, and sports drinks.

           27.     Monster Energy Company is a Delaware corporation with its principal place of

   business in Corona, California that is a subsidiary of Monster Beverage. Monster Energy




   7
     See e.g., Monster Beverage Corporation and Monster Energy Company v. Dennis Herrera, in
   his official capacity as City Attorney of San Francisco, C.D. Cal., Case No. 5:13-cv-00786-VAP-
   OP, Dkt. No. 1, ¶ 11 (“Monster Beverage is a holding company that conducts no operating
   business except through its wholly-owned subsidiaries”) (emphasis added).
   8
     See e.g., Monster Energy Company, f/k/a Hasen Beverage Company, d/b/a Monster Beverage
   Company, United States District Court, M.D. Fla, Case No. 6:11-cv-00329-ACC-DAB, Dkt. No.
   130, ¶ 5 (“Plaintiff Monster Energy Company, formerly known as Hansen Beverage Company
   d/b/a Monster Beverage Company”); Monster Beverage Corp., et al., C.D. Cal., Case No. 5:13-
   cv-00786-VAP-OP, Dkt. No. 1, ¶ 1 (admitting that both entities control, label, market, and sell
   Monster Energy® brand energy drinks and complaining that the City Attorney decided “that
   Plaintiffs’ energy drinks are unhealthful” and that he “threatened to seek an order enjoining
   Plaintiffs from selling their energy drinks as currently formulated; severely restricting what
   Plaintiffs can say on their product labels, in marketing materials, and elsewhere; and
   prescribing the manner in which Plaintiffs can market and sell their energy drinks and to whom
   those products may be marketed and sold.”); https://en.wikipedia.org/wiki/Monster_Beverage
   [“Monster Beverage Corporation is an American beverage company that manufactures energy
   drinks including Monster Energy”]).
   9
     See e.g., Vital Pharmaceuticals, Inc. v. Monster Energy Company, Case No. 0:19-cv-60800-
   RKA, S.D. Fla, Dkt. 27 (Monster’s Counterclaim, ¶ 27 (“In January 2019, Monster Beverage
   Corporation announced a new line of beverages called REIGN.”).
                                                       11
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 12 of 78



   Company, along with Monster Beverage, labels, markets, distributes, and sells energy drink

   beverages including Monster Beverage’s flagship energy drink “Monster Energy,” and likewise

   competes with Bang Energy in the beverage industry. Monster Energy’s revenue accounts for the

   vast majority of Monster Beverage’s business. Monster Energy’s location and executives are the

   same as Monster Beverage. Monster Energy Company conducts business in Florida, including in

   the Southern District of Florida, and has employees and agents who reside or may be found in this

   District.

           28.    Reign Beverage is a Delaware limited liability company with its principal place of

   business in Los Angeles, California that is a subsidiary of Monster Beverage. Reign Beverage

   conducts business in Florida, including in the Southern District of Florida, and has employees and

   agents who reside or may be found in this District. Reign Beverage labels, markets, distributes,

   and sells an energy drink called “Reign” that was specifically created by Monster Beverage,

   Monster Energy, and Reign Beverage to copy and replace BANG® energy drinks and compete

   directly with Bang Energy in the fitness-oriented energy drink space. Monster Energy Company

   acts as Reign Beverage’s sole member, and the two companies have common control, ownership,

   employees, and agents. Monster Energy Company fully supports and controls Reign Beverage for

   all purposes relevant to the claims in this action.

           29.    Energy Beverages is a Delaware corporation located in Corona, California that is a

   subsidiary of Monster Beverage. Energy Beverages is the registrant for the thetruthaboutbang.com

   (the “Domain”), providing contact information for Energy Beverages at Monster’s address and

   phone number.        Energy Beverages directs e-mails about the Domain to its e-mail,

   dnsadmin@energybeveragesllc.com. See Exhibit B. Energy Beverages’ public website lists the

   Monster-related companies as affiliates. See Exhibit C. Energy Beverages is an owner, creator,


                                                       12
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 13 of 78



   and content provider for the TAB Domain and the TAB website. See Exhibit D.

          30.     Markerly is a Delaware corporation with its principal place of business in Austin,

   Texas. Markerly was engaged and paid by Monster Beverage and Monster Energy to solicit and

   compensate influencers, bloggers, and other social media users to participate in the conspiratorial

   widespread smear campaign against Bang Energy.

          31.     Defendant Quillen is a 41-year-old influencer/blogger who resides in Tampa, FL

   33634-5187. See Exhibit E.

          32.     Defendant Martin is a 44-year-old influencer/blogger who resides in Bolton, CT

   06043-7843. See Exhibit F.

          33.     Defendant Kubsch is a 26-year-old influencer/blogger who resides in Indianapolis,

   IN 46256-4332. See Exhibit G.

          34.     Defendant Bowley-Reagan is a 37-year-old influencer/blogger who resides in

   Conroe, TX 77301-4138. See Exhibit H.

          35.     Defendant Shores is a 23-year-old influencer/blogger who resides in York, PA

   17402-8695. See Exhibit I.

          36.     Defendant Killmon is a 37-year-old influencer/blogger who resides in Road Gates,

   NC 27937-9839. See Exhibit J.

          37.     Defendant Light is a 36-year-old influencer/blogger who resides in Littleton, MA

   01460-1402. See Exhibit K.

          38.     Defendant Carder is a 28-year-old influencer/blogger who resides in Grantsville,

   MD 21536-1147. See Exhibit L.

          39.     Defendant Henderson is a 20-year-old influencer/blogger who resides in North

   Hollywood, CA 91601-1891. See Exhibit M.


                                                      13
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 14 of 78



          40.     Defendant Wong is a 30-year-old influencer/blogger who resides in Los Angeles,

   CA 90015-2771. See Exhibit N.

          41.     Upon information and belief, at all times relevant to this action, each Defendant

   was either acting in his/her individual capacity or as an agent, affiliate, officer, director, manager,

   member, principal, alter-ego, or employee of a defendant corporation and, in such circumstances,

   was at all times acting within the scope of such agency, affiliation, alter-ego relationship, or

   employment, and actively participated in or subsequently ratified and adopted, or both, each and

   all of the acts or conduct alleged herein with full knowledge of each and every violation of Bang

   Energy’s rights and the damages to Bang Energy proximately caused by their wrongful actions.

                                    JURISDICTION AND VENUE
          42.     This Court has subject matter jurisdiction because Bang Energy brings this action

   against Defendants for injunctive and other relief under the Lanham Act, 15 U.S.C. § 1051, et seq.,

   particularly 15 U.S.C. § 1125(a), and the Copyright Act, 17 U.S.C. § 411.

          43.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over all other state

   law claims that are part of the same case or controversy.

          44.     Personal jurisdiction over each Defendant is proper because each has operated,

   conducted, engaged in, or carried on a business venture in the State of Florida, and in the Southern

   District of Florida, and/or each conspired to commit intentional tortious acts, and did so commit

   intentional tortious acts, including without limitation defamation, trade libel, tortious interference

   with advantageous and prospective business relationships, copyright infringement, and civil

   conspiracy to commit same, within the State of Florida expressly aimed at residents of this state

   the effects of which were suffered by residents of this forum that each Defendant reasonably should

   have anticipated.

          45.     The disparaging and defamatory statements on the TAB website and on the
                                                       14
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 15 of 78



   pertinent blogs and social media accounts of the Influencer Defendants are electronic

   communications into Florida, for the purpose of injuring and did so injury Florida residents, that

   can be and have been accessed by third parties from within the State of Florida.

           46.         Each Defendant’s activity within the State and in the Southern District of Florida

   are substantial, and not isolated, within the meaning of Section 48.193(2), Florida Statutes.

           47.         Venue is appropriate in this Court under 28 U.S.C. § 1391 because Defendants do

   business in the State of Florida and, in particular, within the geographic confines of the Southern

   District of Florida.

                                         FACTUAL BACKGROUND
   I.      HEALTH COMPLAINTS             AND    DEATHS ASSOCIATED WITH MONSTER’S FLAGSHIP
           PRODUCTS
                 48.      Monster’s flagship energy drink brand (Monster Energy) is depicted below:




                                                          15
                                  GORDON REES SCULLY MANSUKHANI LLP
                                 100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 16 of 78



          49.    Monster Energy drinks contain a dangerous mixture of ingredients, including

   caffeine, sugar, glucose, ginseng root extract, guarana seed extract, riboflavin (vitamin B2),

   glucuronolactone, carbonated water, l-carnitine, pyridoxine hydrochloride, cyanocobalamin

   (vitamin B12), niacinamide (vitamin B3), taurine, vitamin B6, and sodium. Most notably, in

   addition to a very large amount of sugar (54 g) and 160 mg of caffeine, Monster Energy drinks

   contain ginseng root extract and guarana seed extract act, which both act as powerful stimulants,

   with guarana seed being twice as potent as coffee.

          50.    The ingredients in Monster Energy drinks, when mixed together, create a harmful

   concoction that can threaten (and, in fact, have threatened) consumers with grievous, adverse

   health effects. Numerous studies have shown that so-called “energy” drinks with sugar, like

   Monster’s flagship product, cause only a sugar “crash” and do not supply any energy to the

   consumer.10 Studies of Monster’s “energy drink” products have also established that consuming

   Monster’s products does nothing at all to improve athletic performance, but instead may result in

   adverse health consequences.11


   10
      See, e.g., Konstantinos, et al., Sugar rush or sugar crash? A meta-analysis of carbohydrate
   effects on mood, Neuroscience & Biobehavioral Reviews, Volume 101, Pages 45-67, (June 2019),
   https://www.sciencedirect.com/science/article/pii/S0149763418309175 (last visited August 6,
   2019).
   11
     See Michael T. Nelson, George R Biltz and Donald R Dengel, Cardiovascular and ride time-to-
   exhaustion effects of an energy drink, Journal of the International Society of Sports Nutrition,
   (2014), https://jissn.biomedcentral.com/track/pdf/10.1186/1550-2783-11-2 (last visited August 6,
   2019).

   Gabriel J Sanders, Willard Peveler, Brady Holmer and Corey A Peacock, The effect of three
   different energy drinks on oxygen consumption and perceived exertion during treadmill exercise,
   Journal of the International Society of Sports Nutrition (September 21, 2015),
   https://jissn.biomedcentral.com/articles/10.1186/1550-2783-12-S1-P1 (last visited August 6,
   2019).

   Evaluation of Monster Energy® Drink Consumption on ECG and Hemodynamic Parameters in

                                                     16
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 17 of 78



          51.     According to information collected by the Center for Food Safety and Applied

   Nutrition (CFSAN), Office of Regulations and Policy, U.S. Food and Drug Administration (FDA),

   there are at least 102 reported adverse health events associated with Monster’s products since 2004,

   including 18 deaths and 15 heart attacks.12 Numerous wrongful death lawsuits have been filed

   across the country related to the consumption of Monster Energy products, most of which Monster

   has quietly settled before trial for undisclosed amounts.

          52.     Despite the known health consequences associated with the Monster Energy

   product, Monster has failed to provide adequate warnings on its cans to advise consumers about

   the risk of serious and potentially fatal health consequences related to the consumption of Monster

   Energy and its toxic mixture of ingredients. Instead, Monster tries to minimize and disguise the

   true and dangerous amount of these ingredients by disingenuously splitting its 16-ounce can into

   two servings on its label. See e.g. Image at Paragraph 56 above. Monster also doggedly refuses

   to admit to the media, its shareholders, and the public that its Monster Energy flagship product is

   unsafe, despite overwhelming evidence to the contrary.




   Young Healthy Volunteers, U.S. National Library of Medicine (December 30, 2013; Last Update
   Posted: August 11, 2016). https://clinicaltrials.gov/ct2/show/NCT02023723 (last visited August 6,
   2019).

   Fletcher E., et al., Randomized Controlled Trial of High-Volume Energy Drink Versus Caffeine
   Consumption on ECG and Hemodynamic Parameters, J Am Heart Assoc. (April 26, 2017),
   https://www.ahajournals.org/doi/pdf/10.1161/JAHA.116.004448 (last visited August 6, 2019).

   John P Higgins, Benjamin Yang, Nikki E. Herrin, Santi Yarlagadda, George T. Le, Brandon L.
   Ortiz, Asif Ali, and Stephen C. Infanger, Consumption of energy beverage is associated with
   attenuation of arterial endothelial flow-mediated dilatation, World Journal of Cardiology,162–
   166 (February 26, 2017), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5329743/ (last visited
   August 6, 2019).
    See https://www.fda.gov/Food/ComplianceEnforcement/ucm494015.htm (last visited August 6,
   12

   2019).
                                                      17
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 18 of 78



   II.    THE RISE OF BANG ENERGY’S BANG® PRODUCT LINE
           53.    Bang Energy is a leading manufacturer, distributor, and seller of fitness-focused

   energy drinks and sports nutritional supplements in the United States and abroad. Bang Energy

   was founded in 1993.

           54.    Since its inception, Bang Energy has invested a significant amount of time, effort,

   and financial resources into developing, promoting, marketing, and advertising its products, which

   are among the best-selling energy drinks and sports nutrition products in the industry. As part of

   Bang Energy’s various marketing efforts, Bang Energy posts images and videos of its notable,

   brightly colored, eye-catching products on social media platforms such as Instagram and YouTube.

   Bang Energy also partners with other third parties to promote its products on social media

   platforms.

          55.     Given the success of Bang Energy’s marketing and the high quality of its products,

   Bang Energy has gained a considerable market share advantage over its competitors in the energy

   drink and sports nutrition segments.

          56.     For well over a decade, from its headquarters in the Southern District of Florida,

   Bang Energy’s products have been distributed and sold nationwide to a wide range of customers,

   including bottlers, full-service beverage distributors, retail grocery and specialty chains,

   wholesalers, club stores, mass merchandisers, convenience stores and foodservice customers, such

   as Publix, Albertsons, Kroger, Wal-Mart, Walgreens, and 7-Eleven, Europa Sports Products, and

   U.S. military bases, as well as gyms and leading retailers of sports-related supplements, vitamins,

   and other health, wellness, and fitness products, such as GNC and The Vitamin Shoppe, and via

   online retailers such as Amazon.com, bodybuilding.com, vitacost.com, and tigerfitness.com.




                                                      18
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 19 of 78



   III.   THE ENERGY DRINK MARKET NOTICES THAT BANG® IS A COMPETITIVE PROBLEM FOR
          MONSTER
          57.     While Monster promotes itself as the nationwide leader in the business of energy

   drinks and as the best-selling energy drink brand in the United States by unit volume, Bang Energy

   has gained significant market share in the energy drink sector over a relatively short period. The

   market has taken notice of Bang Energy’s rapid ascent and highlighted the possible negative

   impact on Monster.

          58.     For example, on March 20, 2019, an article titled, “Monster Beverage Corp under

   threat from ‘Juul of energy’ Bang,” opened by stating: “Fast-growing energy drink brand Bang is

   causing disruption to Monster Beverage Corp in the US as it takes market share.” The article was

   based on the opinions of a Wells Fargo analyst.13

           59.    On April 3, 2019, the Executive Director of the Trade Journal Beverage Digest

   noted that Bang Energy “is clearly taking [market] share from Monster.”14

           60.    On April 16, 2019, Yahoo Finance published an article entitled: “Why Tiger

   Woods’s Masters win will do nothing for Monster Beverage.” The title captured the article’s

   theme that an endorsement by the internationally beloved Tiger Woods, on the heels of his epic

   victory just days before at The Masters, which had a reported viewership of over 18 million, would

   not help declining Monster’s sales. The article noted that, “according to several Wall Street firms,”

   Monster is under “intense competition from upstart brands” and recognized that “[t]he most



   13
     Andy Morton, Monster Beverage Corp under threat from ‘Juul of energy’ Bang, Just Drinks
   (March 20, 2019), https://www.just-drinks.com/news/monster-beverage-corp-under-threat-from-
   juul-of-energy-bang-analyst_id128047.aspx (last visited August 6, 2019).
   14
      James, F. Peltz, Monster energy drink maker expands lawsuit against rival Bang, L.A. Times
   (April 3, 2019), https://www.latimes.com/business/la-fi-monster-energy-bang-lawsuit-20190403-
   story.html (last visited August 6, 2019).


                                                      19
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 20 of 78



   prominent brand is Bang.”15

           61.    On April 17, 2019, the Wall Street Journal noted: “Monster Beverage Corp. is

   losing market share, fighting in court with an upstart competitor . . . called Bang Energy [who] has

   quickly captured about 9% of the market.”16

           62.    Rather than competing fairly with Bang Energy, Monster has resorted to malicious

   and deceitful tactics to confuse consumers and destroy Bang Energy’s business, including its

   reputation, in an effort to retain Monster’s diminishing market share in the energy drink space.

   IV.    MONSTER’S REPEATED WASTE            OF   JUDICIAL RESOURCES        IN     LAUNCHING MERITLESS
          LEGAL ATTACKS
           A.     Monster’s Failed Lawsuits Against Bang Energy
           63.    Monster has a history of resorting to duplicitous tactics aimed at damaging and

   disparaging Bang Energy and its founder and Chief Executive Officer, Jack Owoc.

           64.    For example, in 2008, Monster’s predecessor, Hansen Beverage Company, brought

   a meritless lawsuit against Bang Energy for alleged “false and misleading” statements regarding

   Bang Energy’s REDLINE® brand of energy drinks in an action styled, Hansen Beverage Company

   v. Vital Pharmaceutical, Inc. [sic], Case No. 08-cv-01545 (S.D. Cal. filed Aug. 21, 2008). The

   court denied Monster’s motion for a preliminary injunction, and the lawsuit was eventually

   dismissed in Bang Energy’s favor. Id. (Dkt. Nos. 33 and 217.)

           65.    In September 2018, Monster brought an equally meritless lawsuit against Bang

   Energy for alleged “false and misleading” statements regarding Bang Energy’s BANG® brand of


   15
     See Brian Sozzi, Why Tiger Woods’s Masters win will do nothing for Monster Beverage, Yahoo
   Finance (Apr. 16, 2009), https://finance.yahoo.com/news/why-tiger-woods-masters-win-will-do-
   nothing-for-monster-beverage-125451066.html (last visited August 6, 2019).
   16
     See Jennifer Maloney, Energy-Drink Upstarts Are Sapping Monster’s Strength, The Wall
   Street Journal (Apr. 17, 2019), https://www.wsj.com/articles/energy-drink-upstarts-are-sapping-
   monsters-strength-11555498800 (last visited August 6, 2019).

                                                      20
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 21 of 78



   energy drinks in an action styled, Monster Energy Company v. Vital Pharmaceuticals, Inc. and

   John H. Owoc, Case No. 5:18-cv-1882 (C.D. Cal. filed Sept. 4, 2018). This 2018 action is

   substantially similar to the failed action filed by Monster in 2008. The Honorable Jesus G. Bernal

   has noted: “The 2008 Lawsuit and the present lawsuit . . . involve the same parties, the same subject

   matter, and the same legal claims. In both lawsuits, Hansen/Monster’s claims were and are largely

   grounded in allegations that Bang Energy made untruthful statements about its own energy drinks

   in order to boost its market position relative to that of Hansen/Monster.” (Compare “2008

   Complaint,” Case No. 08-cv-01545, Dkt. No. 15-4, to “2018 Complaint,” Case No. 5:18-cv-1882,

   Dkt. No. 1; emphasis added.)

           66.    And, as with the 2008 lawsuit, Monster sought to trigger action by the FDA and

   incite class action plaintiffs’ attorneys to bring copycat suits against Bang Energy, as reflected in

   statements to the media by Monster’s then lead attorney, Marc P. Miles of Shook Hardy & Bacon

   LLP (“Shook Hardy”). (Case No. 5:18-cv-1882, Dkt. No. 15 at ¶ 40 (“I imagine this lawsuit is

   just the tip of the iceberg for Bang. I would not be surprised if the [U.S. Food and Drug

   Administration] took action or if there are consumer class action lawsuits for false advertising”).)17

           67.    Predictably, like moths to a flame, multiple copycat class actions cases were filed

   across the country, forcing Bang Energy to defend the same meritless claims on multiple fronts.

           68.    Nonetheless, courts have predictably continued to reject Monster’s attempts to

   litigate Bang Energy out of the market. Leaving no stone unturned, Monster even took its scorched

   earth campaign against Bang Energy to the European Union. On March 29, 2019, Monster filed

   an action in the District Court, Amsterdam, The Netherlands, seeking a worldwide ban of BANG®


   17
     Tellingly, Marc P. Miles and Shook Hardy were promptly disqualified from the lawsuit on
   grounds that Miles defended Bang Energy against Monster in the 2008 lawsuit. (Case No. 5:18-
   cv-1882, Dkt. No. 31).

                                                       21
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 22 of 78



   energy drinks. Less than two months later, on May 23, 2019, the Dutch court resoundingly rejected

   Monster’s claims and awarded Bang Energy and its CEO Jack Owoc their attorneys’ fees and

   costs.

            69.   Similarly, on June 17, 2019, a California federal court rejected a motion filed by

   Monster to take BANG® energy drinks off the market in the United States. (Case No. 5:18-cv-

   1882, Dkt. Nos. 15, 122.)

            B.    Monster’s Long-Standing History of Abusing the Legal Process to Bully Its
                  Competitors and Thwart Competition
            70.   Monster’s tactics against Bang Energy unfortunately appear to be part and parcel

   of Monster’s modus operandi – to attack any and all competition through frivolous lawsuits.

            71.   Monster’s reputation as a litigation “bully” and the company’s abusive litigation

   tactics, including against other energy drink companies, are well-documented, and were cited as

   far back as 2010 by U.S. Sen. Patrick Leahy in his push for a congressional study on whether small

   businesses were being harmed by such tactics.18 More recently, the title of a 2016 article captures

   well Monster’s litigious ways: “Monster Energy: The World’s Biggest Bully When It Comes to

   Small Businesses.”19 The article opines: “[u]unfortunately, like a lot of powerful entities, Monster

   is also a merciless bully—one that bankrupts and squeezes out small businesses at every turn.”

            72.   The 2016 “World’s Biggest Bully” article notes that “over the last four years,

   Monster has sued at least 50 small businesses . . . and they don’t appear to be stopping anytime




   18
     See Bill Donahue, Energy Drink Co. Calls Monster A ‘Trademark Bully’, Law360 (September 15,
   2014), https://www.law360.com/articles/577502 (last visited August 6, 2019).
   19
     See Evan Allgood, Monster Energy: The World’s Biggest Bully When It Comes to Small Businesses, Energy
   Drinks Lawsuit (March 23, 2016), https://www.energydrinkslawsuit.com/monster-energy-worlds-
   biggest-bully/ (last visited August 6, 2019).


                                                        22
                                GORDON REES SCULLY MANSUKHANI LLP
                               100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 23 of 78



   soon.” A 2018 article likewise notes that Monster has been the biggest trademark bully on the

   block since 2012.”20 Tellingly, yet another 2018 article highlights Monster’s “impressive losing

   streak” in trademark disputes.21

           73.    The “impressive losing streak” alone is illustrative of the manner in which Monster

   so liberally resorts to the judicial process to chill legitimate business competition and stamp out

   any product that undermines its diminishing share of the energy drink market. Indeed, in the

   European version of Monster’s September 2018 lawsuit, the court in Amsterdam deemed Monster

   to be the “losing” party, ordering Monster to pay the attorneys’ fees and legal costs of Bang

   Energy, Bang Energy’s European subsidiary, and Bang Energy’s CEO Jack Owoc.22

   V.     MONSTER’S CREATION OF THE TAB DOMAIN AND THE TAB WEBSITE TO CAUSE
          PECUNIARY AND REPUTATIONAL HARM TO BANG ENERGY
           74.    After filing its meritless September 2018 lawsuit, as amended on April 3, 2019, and

   its meritless European lawsuit, Monster launched a massive online smear campaign, anchored by

   the TAB Domain and the TAB website. The creation of the TAB website was another extension

   of Monster’s malicious and anti-competitive attempts to confuse the public and inflict damage

   upon Bang Energy, its CEO, and BANG® energy drinks.

           75.    The TAB website employed a number of duplicitous tactics including, but not

   limited to:


   20
      See Kate Montgomery, What makes a Monster?: Monster Energy Company’s History as a
   Brand Bully, Law-inspiring (August 6, 2018), https://lawinspiring.com/what-makes-a-monster/
   (last visited August 6, 2019).
   21
      See Timothy Geigner, Monster Energy Loses Again, This Time to The NBA, Tech Dirt
   (September 25, 2018), https://www.techdirt.com/articles/20180921/13345540691/monster-
   energy-loses-again-this-time-to-nba.shtml (last visited August 6, 2019).
   22
     See Stack3d, Monster ordered to pay legal fees in European suit against Bang Energy (May 12,
   2019), https://www.stack3d.com/2019/05/bang-energy-europe-lawsuit-monster-energy.html (last
   visited August 6, 2019).

                                                      23
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 24 of 78



                     Lodging baseless attacks against the stated ingredients in BANG® products, and
                      in particular, falsely claiming that BANG® does not contain creatine;
                     Falsely claiming also that Bang Energy does not have a patent on its form of
                      creatine, Super Creatine®;
                     Fabricating statements that were never made and mischaracterizing statements by
                      Bang Energy and Bang Energy’s CEO Jack Owoc; and
                     Doctoring and misrepresenting copyrighted materials of Bang Energy to
                      manufacture Monster’s desired and deceptive narrative.

             76.      The TAB website was clearly designed to injure Bang Energy and its CEO, and

   denigrate the BANG® line of products.

             A.       Monster’s False Statements that BANG® Does Not Contain Creatine
             77.      On the TAB website, Monster posted false and disparaging statements that “Bang

   DOES NOT contain creatine, much less a special or enhanced form of creatine.” See Exhibit D,

   p. 2 (“TAB Claim #1”). To the contrary, the labels on Bang Energy’s BANG® brand of products

   expressly identify Bang Energy’s patented form of creatine called Super Creatine®, which is

   clearly            defined         in          the          list         of         ingredients   as

   “SUPER CREATINE® (Creatyl-L-Leucine (Creatine bonded to L-Leucine)).”

             78.      Because natural creatine is created in the body, all manufactured creatine

   supplements are synthetic formulations meant to mimic the body’s endogenous creatine, relying

   on varied and evolving delivery systems. They include creatine ethyl ester, creatine citrate,

   creatine maleate, creatine hydrochloride, and creatine monohydrate, among others. Bang Energy’s

   next-generation form of creatine, Super Creatine®, is the result of extensive testing and research

   to find and patent the first and only water-stable formulation. Further, Bang Energy’s patent

   application accurately provides that BANG® contains a creatine compound and relevantly states:

   “The subject invention provides stable aqueous compositions of at least one amide-protected,




                                                         24
                                 GORDON REES SCULLY MANSUKHANI LLP
                                100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 25 of 78



   biologically-active form of creatine (creatyl-amide) molecule . . ..”23

            79.       Monster’s own testing has confirmed that BANG® contains creatyl-L-leucine.

            80.       Thus, Monster’s statements on the TAB website about creatine are false, rendering

   such statements defamatory and libelous.

            B.        Monster’s False Statements that Bang Energy Does Not Have a Valid Patent
                      on Super Creatine®
            81.       On the TAB website, Monster posted or caused to be posted false and disparaging

   statements that “The United States Patent & Trademark Office (“USPTO”) has rejected or

   cancelled all claims on Jack Owoc’s patent for ‘Super Creatine’” (emphasis added). See Exhibit

   D, pp. 3-4 (“TAB Claim #2”). The statement that the USPTO has “cancelled all claims” on this

   patent is false.

            82.       The USPTO has not published and issued a reexamination certificate cancelling the

   claims under 35 U.S.C. §318(b), 37 C.F.R. § 42.80.               Thus, the claims in the patent are not

   cancelled, nor can they be adjudged to be invalid, rejected, or cancelled.

            83.       While the Patent Trial and Appeal Board (“PTAB”) affirmed a decision by a panel

   of examiners to reject Bang Energy’s patent claims as obvious, at the time of the false statements

   at issue, the USPTO had not yet issued a certification of cancellation and the time for filing an

   appeal had not yet occurred. The certificate of reexamination cannot and will not issue until all

   reviews, including any petition for certiorari review filed by Bang Energy, is terminated or time

   for appeal has expired. Further, patents are entitled to a presumption of validity. 35 U.S.C. §

   282; see also W. Falcon, Inc. v. Moore Rod & Pipe, LLC, No. H-13-2963, 2015 U.S. Dist. LEXIS

   79296, at *21-22 (S.D. Tex. June 18, 2015) (patentees may sue for infringement so long as a claim-



   23
        See U.S. Patent No. 8,445,220 B2 (issued May 21, 2013).

                                                         25
                                 GORDON REES SCULLY MANSUKHANI LLP
                                100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 26 of 78



   at-issue has not been cancelled, and patent claims are not cancelled until a certificate issues after

   the inter partes review appeals are exhausted). Bang Energy intends to request a rehearing and, if

   necessary, to appeal the decision to the Court of Appeals for the Federal Circuit.

          84.     Therefore, the patent remains valid (and is not cancelled) unless and until the

   USPTO takes action, which can only occur, if at all, after Bang Energy’s review and appellate

   rights are fully exhausted. As such, Monster’s claims on the TAB website that Bang Energy does

   not have a valid patent on Super Creatine® are false and libelous.

          C.      Monster’s False Accusations that Bang Energy and its CEO are Making
                  Certain Health Claims About BANG®
          85.     The TAB website also attributes certain health claims about BANG® products to

   Bang Energy and its CEO that were simply never made. In a deliberate attempt to manufacture

   false statements from Jack Owoc about the health benefits of BANG®, Monster posted or caused

   to be posted doctored excerpts of a video interview with Owoc (“YouTube video”), which

   misrepresent and take Owoc’s statements entirely out of context in order to further Monster’s false

   narrative about Bang Energy and its popular BANG® products. In addition, these video excerpts

   posted on the TAB website are copyrighted by Bang Energy and were used by Monster without

   Bang Energy’s permission.

          86.     Specifically, Monster claims that Owoc stated that: “Bang Can ‘Reverse Mental

   Retardation’” (“TAB Claim #3”), that “BANG CAN HELP CURE Alzheimer’s Disease,

   Parkinson’s Disease, Huntington’s Disease or other forms of dementia” (“TAB Claim #4”), and

   that Bang contains a “meaningful amount” of BCAAs and CoQ10 (“TAB Claim #5”). See Exhibit

   D, pp. 5-7. Owoc and Bang Energy never made any such statements, and Monster’s attributed

   claims are false and libelous.

          87.     As clearly stated toward the beginning of the full YouTube video, Owoc is


                                                      26
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 27 of 78



   addressing the “future of creatine,” which he states will be more about “brain than brawn.” Owoc

   discusses the cognitive limitations in humans with aging and explicitly states that: “[w]e could

   possibly reverse that. . .” based on studies showing that creatine peptides like creatyl-L-Leucine

   in BANG®, i.e., with a long chain fat added to them, cross the blood brain barrier more effectively

   than creatine alone. Monster conveniently omits that it is Owoc’s personal belief that future

   possible innovations with creatine peptides, like creatyl-L-Leucine, could “possibly” reverse

   regular mental aging, and the failure of Monster to acknowledge Owoc’s use of the word

   “possibly” indicates a malicious desire to confuse the public, defame Owoc, and disparage Bang

   Energy.

          88.     Owoc also never stated or claimed that BANG® “can help cure” Alzheimer's,

   Parkinson’s, Huntington’s or other forms of dementia; rather, Owoc simply makes a general

   statement that creatine generally “helps with” these forms of dementia, which is supported by

   studies indicating that creatine is a leading candidate in the fight against age-related diseases.24

   Further, it is undisputed that BANG® energy drinks contain caffeine, and credible sources of

   authority conclude that caffeine helps with Alzheimer’s and dementia.25 For example, “A review

   of creatine supplementation in age-related diseases: more than a supplement for athletes,” NIH

   National         Institute           on           Aging            (September       15,      2014),

   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4304302/ (last visited July 28, 2019), concluded:


   24
      See, e.g., Smith, R.N., Agharkar, A.S., Gonzales, E.B., A review of creatine supplementation
   in age-related diseases: more than a supplement for athletes, NIH National Institute on Aging
   (September 15, 2014), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4304302/ (last visited
   August 6, 2019).
   25
        See, e.g., 4 Surprising Benefits of Coffee, Alzheimer’s.net, Jan. 4, 2017
   https://www.alzheimers.net/2014-04-09/benefits-of-coffee/ (last visited August 6, 2019)
   (“[R]recent studies indicate that [caffeine] can actually improve your health — from boosting brain
   power, to delaying Alzheimer’s disease and improving memory as you age.”).

                                                         27
                                 GORDON REES SCULLY MANSUKHANI LLP
                                100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 28 of 78



                 Creatine supplementation is in a phase III clinical trial for the treatment of
                 the energetic deficiencies in Huntington’s disease. With promising effects
                 thus far, CREST-E remains continually funded by the National Center for
                 Complementary and Alternative Medicine (NCCAM) and the Food and
                 Drug Administration (FDA) as the largest therapeutic trial ever for
                 Huntington’s disease. The usefulness of this compound may prove an
                 important deterrent at beginning stages of dementia or even for increasing
                 muscle strength in Parkinson’s disease patients. Furthermore, creatine may
                 serve as a preventative treatment for the long-term consequences of stroke
                 but may play a more complicated role in Alzheimer’s disease. Despite the
                 wide range of uses for creatine supplementation, this dietary supplement
                 should be the focus of additional studies for the treatment of age-related
                 diseases.).

          Accordingly, Monster’s deceptive and misleading statements on the TAB website are

   confusing to the public, defamatory to Owoc, and disparaging to Bang Energy and its products.

          89.    Monster also falsely attributes to Owoc and Bang Energy the claim that “Bang

   contains a ‘meaningful’ amount of BCAAs and CoQ10.” See Exhibit D, pp. 7-9. Once again,

   reality does not comport with Monster’s fiction. Bang Energy and Owoc’s statements regarding

   BANG® products, including on its website, marketing materials, and the products’ actual labels,

   do not use the term “meaningful.” In fact, on the BANG® labels, Bang Energy does not specify or

   attempt to characterize the amount of BCAAs or CoQ10 in the product at all (nor does Monster in

   its knockoff Reign product). Instead, this attributed claim was fabricated by Monster to advance

   its own narrative about Bang Energy and its BANG® products.

           D. Monster’s Brazen Copyright Infringement
          90.    In addition to the foregoing defamatory and disparaging statements, Monster and

   Markerly have willfully infringed Bang Energy’s protected information, including copyrighted

   videos and photographic images found on Bang Energy’s Instagram and YouTube accounts, for

   Monster’s commercial gain. See generally Exhibit D.

          91.    Each of the Bang Energy videos and images misappropriated on Monster’s TAB

   website was created by Bang Energy and is properly registered with the United States Copyright
                                                     28
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 29 of 78



   Office. See Exhibit P (Bang Energy’s Certificates of Registration). Monster and Markerly’s

   unauthorized use of Bang Energy’s protected information is therefore illegal under U.S. copyright

   law and related state law.

   VI.      MONSTER LAUNCHES ITS INFRINGING “REIGN” LINE OF PRODUCTS
            92.   Bang Energy owns the BANG® trademark, which it registered with the USPTO on

   December 9, 2008, U.S. Registration No. 3,545,129 (“BANG® Trademark”), for nutritional

   supplements and ready-to-drink nutritionally fortified beverages, and owns the trademarked

   tagline “Potent Brain and Body Fuel.”

            93.   Bang Energy uses the BANG® Trademark for its BANG® line of energy drinks,

   which contain, among other ingredients, Super Creatine®, branched-chain amino acids

   (“BCAAs”), and coenzyme Q10 (“CoQ10”). These ingredients are featured in all capital letters

   around the rim of the top of a 16-ounce can. Bang Energy’s trademarked tagline “Potent Brain

   and Body Fuel” is also prominently displayed on the front of the can under the name of its BANG®

   brand of caffeinated energy drinks.

            94.   BANG® has a unique appearance and is recognizable as the style, work, and trade

   dress of Bang Energy, which makes BANG® visually appealing and distinctive from all other

   energy drinks and beverages sold by retailers. BANG® is sold with a black background with a

   contrasting, flavor-dependent, bold, brightly colored design for the rest of the can with a large

   stylized “b” logo in the same bold, bright color(s) as the rest of the color(s) on the can.

            95.   Bang Energy has distributed and sold its BANG® line of products since October

   2012 to a wide range of consumers, distributors, and retailers, and has spent significant amounts

   of time, effort, and other resources promoting its BANG® energy drinks featuring its unique trade

   dress.

            96.   BANG® has gained exceptional notoriety and popularity, capturing a significant
                                                         29
                                 GORDON REES SCULLY MANSUKHANI LLP
                                100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 30 of 78



   portion of the energy drink market in the last several years.

            97.    In October 2018, Monster formed Reign Beverage and, on or around March 25,

   2019, Monster, through Reign Beverage, launched an infringing line of energy drinks called Reign.

   Monster launched the Reign drinks to specifically target Bang Energy’s BANG® energy drinks

   and confuse consumers by competing directly with Bang Energy in the fitness-oriented energy

   drink space.

            98.    Reign labels, like BANG®, have a black background with a contrasting, flavor-

   dependent, bold, brightly colored design for the rest of the can with the terms BCAA, AMINOS,

   and COQ10 going around the rim of the top of a 16-ounce can. Reign also infringes on Bang

   Energy’s trademarked tagline “POTENT BRAIN AND BODY FUEL,” with the use of the tagline

   “TOTAL BODY FUEL” which, also identical to BANG®, is prominently displayed on the front

   of the can under the name of the product.

            99.    A side-by-side comparison demonstrates the confusing similarity of BANG® and

   Reign:




            100.   Reign’s labels look nothing like Monster’s usual trade dress. Instead, they are

   nearly identical and confusingly similar to Bang Energy’s own aesthetically appealing and


                                                      30
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 31 of 78



   distinctive trade dress for BANG® and copies the phrase “body fuel” from Bang Energy’s

   trademarked tagline “Potent Brain and Body Fuel.”

          101.    Monster’s creation and launch of Reign is part and parcel of its vendetta against

   Bang Energy. Rather than try to compete with BANG® head to head, Monster’s scorched-earth

   smear campaign against Bang Energy’s BANG® product was carefully timed to coincide with the

   introduction of Monster’s shameless BANG® knockoff, with the goals of confusing consumers,

   destroying Bang Energy, and replacing BANG® with its infringing Reign products.

   VII.   MONSTER ENGAGES MARKERLY TO SOLICIT AND COMPENSATE “INFLUENCERS” TO DO
          MONSTER’S DIRTY WORK
           A.     The Monster-Markerly-Influencer Alliance
          102.    In or around early to mid-March of 2019, in preparation for the imminent launch of

   Reign, Monster engaged Markerly to bolster the smear campaign against Bang Energy and

   BANG®. The Monster-Markerly campaign relied heavily on the TAB website and added a dubious

   directive to report Bang Energy to the FDA.26 Monster and Markerly used this platform, and

   related compensation, to incite a plethora of third parties to post false and libelous statements about

   Bang Energy, its products, and CEO Owoc.

          103.    On or around March 20, 2019, Markerly CEO Justin Kline (“Kline”), sent a mass



   26
      The Federal Trade Commission brought an action in 2014 against a major corporation for
   engaging in similar misconduct. The action was the result of a failure to adequately disclose that
   the corporation paid online “influencers” to promote their service and product offerings. The
   defendant in that FTC action hired online influencers through an agency, precisely as Monster has
   done in the present case. In expressing displeasure with the corporation’s deceptive conduct, the
   Director of the FTC’s Bureau of Consumer Protection noted: “Consumers have the right to know
   if reviewers are providing their own opinions or paid sales pitches . . . [companies] need to be
   straight with consumers in their online ad campaigns.” Press Release, Federal Trade Commission,
   Warner Bros. Settles FTC Charges It Failed to Adequately Disclose It Paid Online Influencers to
   Post Gameplay Videos (July 11, 2016), https://www.ftc.gov/news-events/press-
   releases/2016/07/warner-bros-settles-ftc-charges-it-failed-adequately-disclose-it (August 6,
   2019).

                                                       31
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 32 of 78



   e-mail which potentially reached “over 1B people across social platforms.” The “subject” of the

   e-mail is “Campaign Opportunity.” The text read: “I’m writing to see if you’re interested in

   working with us on a campaign to help prioritize a case with the FDA. Bang Energy has 8 active

   lawsuits due to false advertising and marketing. Checkout [link to the TAB website] to learn more.

   I’m sure you can think of some real interesting things to talk about once you visit the website.”

   See Exhibit Q (Kline’s March 20, 2019 e-mail).

          104.    Kline’s e-mail continued: “If you would like to participate in this campaign to help

   spread the truth and prioritize this case with the FDA, please apply here [link provided] and let us

   know what it would cost to collaborate.” See Exhibit Q.

          105.    Markerly referred to its efforts as the so-called “Bang Truth Campaign” and

   solicited influencers by stating: “This is a truth awareness campaign about the energy drink Bang.

   You can see the lawsuits and watch videos of the CEO’s statements” at the TAB website.

          106.    Neither Markerly nor any of the participant influencers identified to date disclose

   any relation to Monster; instead, Monster hid in the shadows and paid off unqualified minions, as

   well as Markerly do its online dirty work.

          107.    The influencers retained by Markerly at Monster’s behest to do paid work for

   Monster, without ever revealing any connection to Monster, in many instances provide no

   indication that they are “sponsored” or “endorsed” or “paid for” opinions. The handful of

   influencers that do disclose an unidentified sponsorship deceitfully claim that these “thoughts are

   my own” and/or derived from “my own research online.” However, these claims of independence

   by the influencers are implausible and likely false, as their posts almost exclusively regurgitate the

   content of and provide links to the TAB website. Further, these individuals’ self-described areas

   of interest/expertise indicate that they lack knowledge of the subject matters on which they purport


                                                       32
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 33 of 78



   to opine, and instead are simply parroting information provided by Monster and Markerly in

   exchange for compensation.

          108.    Illustrative of the shortcomings of certain of these influencers is “Emily Buys,”

   a/k/a “The Clever Housewife.” In Buys’ own words, she typically blogs about her “adventures as

   a wife, mother, and woman” and creating “yummy recipes.”

          109.    In April 2019, Buys posted about BANG® on her blog, criticizing Bang Energy and

   its CEO’s science-based claims regarding BANG®. While Buys claims the “thoughts are my own”

   and “came directly from my own research online,” her lack of any known scientific expertise and

   reliance on the TAB website indicates otherwise.

          110.    Buys states: “If you’re not a fan of liars, or someone telling you something is good

   for you when research shows otherwise, then you’re in for a shock when it comes to Bang Energy

   CEO Jack Owoc.” Buys cites only to the manufactured falsehoods provided by Monster and

   Markerly on the TAB website, and she has re-posted her false and libelous blog on Facebook,

   where Buys has nearly 50,000 followers.27

          111.    As a further example, Bayann Aburub operates Bay’s Style Diary, a Fashion and

   Lifestyle Blog. Aburub is a self-described “creative soul” who has “a pretty glam style” with a

   “love for fashion and photography.” In her blog, Aburub sharply criticizes Bang Energy and states:

   “What’s even crazier is that, the research about this ingredient he uses, likely does not even have

   the same effect on the human body that actual creatine does!”28 Aburub, like the other influencers


   27
      See Emily Buys, The Truth About Bang Energy Drink, Clever Housewife (April 2019),
   https://cleverhousewife.com/2019/04/the-truth-about-bang-energy-drink/ (last visited August 6,
   2019).
   28
     See Bayann Aburub, Why You Should Pay Attention to the Ingredients – The Truth About Bang
   Energy, Bay Style Diary (April 4, 2019), http://baysstylediary.com/2019/04/16/why-you-should-
   pay-attention-to-the-ingredients-the-truth-about-bang-energy/ (last visited August 6, 2019).

                                                      33
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 34 of 78



   hired by Monster and Markerly, does not appear to have any qualifications to opine on the

   efficacy of the ingredients in BANG® on the human body.

          112.    The number of influencers hired by Monster and Markerly, and the number of posts

   originating from the Monster-Markerly campaign, has yet to be determined; and, in some cases,

   influencers that have been enlisted to prosecute the TAB campaign cannot be readily identified.

   Bang Energy anticipates the adding of additional Influencer Defendants to this action as its

   investigation continues.

          113.    Defendant Jennifer Quillen, an influencer/blogger self-styled as “The Rebel

   Chick,” generally posts about “recipes,” “dating stories,” “adventure,” and “travel.” As with Buys,

   Quillen relies solely on the false TAB website claims for her blog about BANG®, specifically TAB

   Claims 1-4. 29 She also admits that she was “hired to do this campaign.” Quillen also claims to

   have watched the entire 10-minute YouTube video, rather than Monster’s spliced and doctored

   version. But clearly she did not, offering the following false and defamatory statements:

          Statements made by Bang SEO [sic] Jack Owoc that Bang can reverse the “mental
          retardation” as we age and helps with Alzheimer’s, Parkinson’s, Huntington’s or
          other forms of dementia are 100% false. He’s actually gone to lengths to try and
          dispute that he’s ever said this, but as I spent an entire 10 minutes and 50 seconds
          watching the YouTube video in question…he ABSOLUTELY says this. He makes
          these claims plain as day!

          114.    Defendant Martin self-promotes as a “lifestyle blogger living in Connecticut with

   my husband and our 3 kids, plus a whole lot of assorted indoor and outdoor pets” and indicates a

   “love to travel, play games, watch movies, and be outside together!” Despite the absence of any

   relevant subject matter training, education or experience, Martin purports to criticize the science

   underlying Bang Energy’s products and to be knowledgeable about FDA standards as to



   29
      See Jennifer Quillen, The Truth About Bang Energy Drink, The Rebel Chick (April 2, 2019),
   https://therebelchick.com/the-truth-about-bang-energy-drink/ (last visited August 6, 2019).
                                                       34
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 35 of 78



   “meaningful” amounts of “BCAA’s and CoQ10” levels.

          115.    Martin’s influencer webpage titled “this mama loves. food. craft. travel. life,”

   compensated through the Monster-Markerly alliance, includes a pop-up link to share her

   defamatory and disparaging post via eight on-line mediums – “Help spread the word. You’re

   awesome for doing it!” The webpage repackages the TAB website content and contains no

   indication of any sponsorship at all. Notably, “this mama loves” also has a Facebook page, which

   links to the post, and the Facebook page has over 45,000 followers. On her Facebook page, the

   TAB website-related post has hundreds of “likes,” “comments,” and “shares.” The Facebook post

   also indicates that it is the result of a “Paid Partnership,” but does not identify Markerly or

   Monster.30

          116.    Martin’s lack of relevant subject matter knowledge is plain based on a related post

   she made on Twitter, under her full name, “Brett Martin.” There are literally hundreds of lawsuits

   involving energy drinks, many of them part of Monster’s “impressive losing streak,” yet Martin is

   unaware of a single one, involving Monster or any other energy drink company. In response to

   the post, which purports to independently opine on lawsuits against Bang Energy:

                 A commenter asked: “What about the other energy drinks? Do they have lawsuits
                  filed against them? Sticking to my iced tea for now.”

                 Martin responded: “I don’t know. I’m doing water.”31

          117.    Defendant Kubsch typically posts about her pregnancy, baby shower, “birth story”

   and post-partum “survival tips.” Yet, in her blog called “Twins in Tow,” Kubsch posted an item



   30
         See   Brett  Martin,   The      Truth    About      Bang,    This     Momma          Loves,
   https://www.thismamaloves.com/the-truth-about-bang/ (last visited August 6, 2019).
   31
        See Brett Martin (@brettbmartin), Twitter (Tweet dated April 11, 2019)
   https://twitter.com/brettbmartin/status/1116488041135333377 (last visited August 6, 2019).

                                                      35
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 36 of 78



   on April 4, 2019 entitled “The Truth About Bang Energy.” While Kubsch admits that hers is a

   “sponsored post” for which she was compensated, she does not mention any connection to Monster

   or Markerly. She also insists that all thoughts about BANG® were hers, which resulted from her

   own research and from the TAB website where she allegedly learned that the “CEO of Bang

   Energy Drink has made quite a few false claims regarding the Bang drink, which is quite

   concerning.”32

          118.      Defendant Carder, a 29-year-old stay at home mother who “loves to travel” and

   “lives on coffee,” runs a blog focusing on family life, marriage tips, and child-rearing suggestions.

   According to Carder, after experiencing financial issues, she began blogging in earnest for profit.

   Carder claims that her blog has 19,000 followers and 15,000-page views per month. Carder does

   not disclose any relevant employment history or educational background that would qualify her to

   make claims regarding the efficacy of ingredients in an energy drink.

          119.      On April 5, 2019, Carder posted “The Shocking Truth About Bang Energy Drinks

   That You Should Know,” a post which essentially parrots the falsehoods from the TAB website

   and adds the Markerly directive to call for an FDA investigation. While most of Carder’s paid

   product reviews identify the company endorsing the posts, Carder’s TAB post only indicates it

   was “a sponsored post” for which she was “compensated,” but does not reveal the source of her

   compensation. Further, like certain of the other influencers identified herein, Carder implausibly

   claims that “all my thoughts are my own and came directly from my own research online.”33


   32
      See Christin Kubsch, The Truth About Bang Energy, Twins in Tow (April 4, 2019),
   https://twinsintowblog.com/the-truth-about-bang-energy-drink/ (last visited August 6, 2019).
   33
      See Crystal Carder, The Shocking Truth About Bang Energy Drinks That You Should Know,
   Crystal Carder Blog (April 5, 2019), https://crystalcarder.com/truth-about-bang-energy-drinks/
   (last visited August 6, 2019).


                                                       36
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 37 of 78



          120.   Defendant Bowley-Reagan, a homeschooling mother of three, runs a blog called

   “Simply Being Mommy.” In April of 2019, Reagan authored a post called “The Truth About

   Bang” which also follows the Monster-Markerly playbook of false claims about Bang Energy and

   BANG®, and urges her readers to “rally together” to call for an FDA investigation of BANG®.34

   But, there is no mention of Monster or Markerly in the posting.

          121.   Defendant Shores runs the blog “Being Summer Shores.” On April 9, 2019, Shores

   authored a similar post called “The Shocking Truth About Bang Energy,” with the same false

   claims and a link to the TAB website, without mentioning Monster or Markerly in her posting.35

          122.   Defendant Killmon is an influencer with a website called “Sundaes & Flip Flops,”

   with over a 1,000 followers on YouTube and 12,000 followers on Twitter. Killmon’s website

   includes a post called “Do You Know The Truth About Bang Energy?” which concludes with a

   call to her followers to “Help Bring Bang To An End” by asking for the FDA to investigate

   BANG®’s questionable ingredients and numerous pending lawsuits. Killmon claims that her

   thoughts are her own, but also admits that her post is sponsored, that she is compensated for her

   time, that the content of her posting came directly from her research online, including from the

   TAB website.36

          123.   Defendant Light is an influencer/blogger with a website that has 4,776 Twitter




   34
      See Crystal Bowlet-Reagan, The Truth About Bang, Simply Being Mommy (April 3, 2019),
   https://simplybeingmommy.com/2019/04/03/the-truth-about-bang/ (last visited August 6, 2019).
   35
     See Summer Shores, The Shocking Truth About Bang Energy, Being Summer Shores (April 9,
   2019), https://www.beingsummershores.com/blog/the-truth-about-bang (last visited August 6,
   2019).
   36
     See Amber Killmon, Do You Know the Truth about Bang Energy?, Sundaes & Flip Flops (April
   2, 2019) https://sundaesflipflops.com/do-you-know-the-truth-about-bang-energy/ (last visited
   August 6, 2019).

                                                     37
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 38 of 78



   followers, 3,236 Facebook fans, 1,630 Pinterest follows, 1,270 Bloglovin’ followers, 5,175

   Instagram followers, and 7,134 unique visitors per month to her website with an all-time page view

   of 3,635,738 as of January 6, 2019. On her blog, she authored a blog entry “The Truth About

   Bang Energy Drink” that misrepresents Owoc’s statements following the Monster-Markerly

   campaign discrediting BANG® products. Light also claims that all her “thoughts are her own,”

   but admits that she was compensated for her time writing about Bang Energy, and that sources for

   the content of her blog included the TAB website.37

           124.    Defendant Henderson, on her Instagram account (@ariannajonae), where she has

   approximately 14,600 followers, holds herself out as an “Actress + Singer + Host + Digital Content

   Creator.” On her YouTube channel, where she has over 90,000 subscribers, she describes herself

   as someone who likes “girl chat” and “simple beauty tutorials” and is “obsessed with all things

   pop culture and entertainment.”38

           125.    On April 15, 2019, Henderson posted to her Instagram account and YouTube

   channel a video of her purportedly educating viewers about BANG®. On the YouTube video, she

   provides a link to the TAB website and gives a “[s]pecial thanks to Markerly for sponsoring this

   video and enlightening the world on what Bang Energy is really doing!” Henderson begins her

   video by stating that it is a “little bit different than anything that I’ve ever really posted,” because

   she wanted to share something she found to be “crazy.” Henderson then proceeds to parrot

   Monster’s deceptive and frivolous claims by (a) falsely representing that Bang Energy’s CEO



   37
      See Amanda Light, The Truth about Bang Energy Drink, Prim and Propah (April 1, 2019),
   http://www.primandpropah.com/2019/04/the-truth-about-bang-energy-drink.html (last visited
   August 6, 2019).
   38
      See Arianna Jonae, YouTube About Me, https://www.youtube.com/user/itsaribby/about (last
   visited August 6, 2019).

                                                       38
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 39 of 78



   claimed that BANG® can reverse the effects of mental disabilities, which she stated is “completely

   false;” (b) falsely representing that the USPTO rejected Bang Energy’s patent on BANG® so that

   “so they don’t have any patents at all, like nothing”; (c) inviting viewers to “hop on board” and

   visit the TAB website and post videos of their own; and (d) requesting that viewers also encourage

   the FDA to investigate Bang Energy’s “claims” regarding BANG®.39

             126.   Defendant Wong, also known as Kiki Wong, is a 30-year-old who normally blogs

   about travel and fashion. On April 9, 2019, Wong posted a home video on her YouTube channel

   titled “The Truth About Bang – Why You SHOULD NOT Drink Bang!” with a link below the

   video the TAB website.40 Defendant Wong recites the five disparaging claims from the TAB

   website, in as much to say do not get “Bang-Boozled.” The video does not indicate a sponsorship

   of any kind. The video leads the viewers to believe that Wong is an expert in health and fitness

   with her introductory claims. The reality is she has just recited the Monster-Markerly campaign

   disparaging Bang’s products throughout the video.

             127.   The Monster-Markerly smear campaign has gone international. Laura Dawson,

   located in the United Kingdom, is a self-described “award-winning entrepreneur” who blogs under

   “Elle Blonde” and “loves to chat.” Laura (or Elle, or L) boasts that she only works four hours a

   day to blog and update ELLEfluence, “an online coaching website dedicated to helping people

   profit from their online passions.” On April 3, 2019, Laura published a post that, not only

   regurgitates the TAB script, also accuses Bang Energy of “criminal” activity and includes a full-

   page photo of an elderly woman with disheveled white hair in an effort to highlight Monster’s

   false, yet attention grabbing, attributions concerning dementia. Buried at the end of the blog in


   39
        See https://www.youtube.com/watch?v=lfupTczUIcg (last visited August 6, 2019).
   40
        See https://www.youtube.com/watch?v=3PY15saJIUk (last visited August 6, 2019).

                                                       39
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 40 of 78



   miniscule seven-point font, Laura discloses that the derogatory posting was: “Paid for in

   collaboration with The Truth About Bang. All views are our own.”41

          128.   Despite the disingenuous assertions from the Influencer Defendants that the views

   expressed on their websites are their own, the blogs simply parrot the script of the TAB website,

   with identical false claims about Bang Energy and links to lawsuits against Bang Energy filed or

   inspired by Monster, as summarized below:


                    False Claims on the www.thetruthaboutbang.com Website:

           Claim #1: BANG® does not contain creatine;
           Claim #2: BANG® does not have a valid patent for Super Creatine;
           Claim #3: Bang Energy claims that BANG® can reverse mental retardation;
           Claim #4: Bang Energy claims that BANG® can help cure Alzheimer’s, Parkinson’s,
                     Huntington’s or other forms of dementia;
           Claim #5: Bang Energy claims that BANG® contains meaningful amounts of BCAAs
                     and CoQ10.

    Influencers                      Repeated TAB Claims from Monster-Markerly Campaign
    Jennifer Quillen                 1, 2, 3, 4, cites lawsuits located on TAB website
    Brett Martin                     1, 2, 3, 4, 5, cites 8 active lawsuits
    Christin Kubsch                  1, 2, 3, 4, 5, links to complaints of lawsuits
    Crystal Bowley-                  1, 2, 3, 4, 5, cites lawsuits located on TAB website
    Reagan
    Summer Shores                    1, 2, 3, 4, 5, cites 8 active lawsuits
    Amber Killmon                    1, 2, 3, 4, cites several lawsuits located on TAB website
    Amanda Light                        2, 3, cites several lawsuits located on TAB website
    Crystal Carder                   1, 2, 3, 4, 5, cites 8 active lawsuits
    Laura Dawson                     1, 2, 3, 4, 5, cites 8 active lawsuits
    Arianna Henderson                1, 2, 3, 4, cites 8 active lawsuits
    Kristin Wong                     1, 2, 3, 4, 5, cites to TAB website below video


          129.   The Monster-Markerly alliance, and the hiring of unqualified individuals to take

   the laboring oar in its widespread and malicious smear campaign against Bang Energy, has had




   41
     Laura J. Dawson, Bang – The Truth About Bang, what you need to know!, elle blonde (April 5,
   2019) https://elleblonde.com/blog/2019/04/03/truth-about-bang/ (last visited August 6, 2019).
                                                     40
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 41 of 78



   the desired impact. Illustratively, the posts have solicited the following representative comments:

                 “IM SO HAPPY YOU POSTED THIS. I’m not turning this into a political thing, but
                  this guy just denies LIKE SO MANY POLITICIANS [Jack Owoc] probably going to
                  run for office one day. He’d fit RIGHT IN!!!. . . He is a compulsive liar it’s sick.”42

                 “Yes, it’s CRAZY! I was hired to do this campaign, but once I watched the videos, I
                  was just in SHOCK! He outright denies things that he posted on his own YouTube!”43

                 “I’VE BEEN DRINKING THIS FOR CREATINE TO HELP ME GET MORE
                  MUSCLE WHAT THE HELL.”44
                 “[What the hell]? people are drinking this in the gym all the time as a health drink”;
                  to which Amber Killmon, the original paid poster, responded: “Exactly! So many
                  people hear something and take it at face value… I learned a LONG time ago to do
                  my own research because people lie, and this guy lies a LOT!”45

              130.   There are, however, individuals with a heightened ability for critical analysis, who

   see through the defamatory charade manufactured by Defendants for their own pecuniary gain at

   the wrongful expense of Bang Energy and others in the consuming public.

              131.   A representative sample are two of the “comments” to the “mama loves” Facebook

   post:

                 “Lawsuits stem from main competitor, Monster Energy. Lawsuits are frivolous
                  attempts to bump Bang off the market because Monster is the leading brand and is
                  steadily losing their share of shelf space to Bang.” – Steve Pruden

                 “Would love to see the paper trail back to Coca Cola/Monster that paid for this #AD.”

   42
      Jennifer Quillen, The Truth About Bang Energy Drink, The Rebel Chick (April 2, 2019),
   https://therebelchick.com/the-truth-about-bang-energy-drink/#comments (last visited August 6,
   2019).
   43
        Id.
   44
      Crystal Bowley-Reagan, The Truth About Bang, Simply Being Mommy (April 3, 2019),
   https://simplybeingmommy.com/2019/04/03/the-truth-about-bang// (last visited August 6, 2019).
   45
     Amber Killmon, Do You Know the Truth about Bang Energy?, Sundaes & Flip Flops (April 2,
   2019) https://sundaesflipflops.com/do-you-know-the-truth-about-bang-energy/ (last visited
   August 6, 2019).


                                                          41
                                  GORDON REES SCULLY MANSUKHANI LLP
                                 100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 42 of 78



               – Joey Smith.46

           132.    Bang Energy has identified certain influencers, named herein as Influencer

   Defendants, and Bang Energy will issue cease and desist letters to each of them. If the Influencer

   Defendants comply fully with the terms of those letters in a reasonably timely manner, Bang

   Energy will dismiss any such individuals from the Complaint.

   VIII. MONSTER EXPANDS ITS LEGAL ATTACK AGAINST BANG ENERGY
           133.    On April 3, 2019, Monster amended its existing lawsuit against Plaintiff in the

   Central District of California. The timing is no coincidence; rather, it is a choreographed piece of

   the disparagement puzzle, perfectly timed to coincide with the launch of Reign and the

   commencement of the Monster-Markerly-Influencer smear campaign against BANG®. The media

   and the energy drink industry have also recognized the true purpose of Monster’s lawsuit against

   Bang Energy: Monster had been “jolted” by the surging sales and significant market growth of

   BANG® and, as has historically been the case, was looking to defend its market share through

   litigation.47

   IX.     MONSTER AND ITS DISTRIBUTORS LAUNCH THE “#FBANG” INITIATIVE                 TO INTERFERE
           WITH SALES OF BANG® AT RETAIL LOCATIONS

           134.    Monster has developed an initiative called “#fbang” with the slogan “Fuck bang,

   make it Reign” to galvanize its employees and agents, including Coke distributors, to “take down”



   46
      On August 2014, a joint press release disclosed a partnership agreement between the parties
   whereby The Coca-Cola Company (“Coca-Cola”) will become Monster’s preferred distribution
   partner globally and Monster will become Coca-Cola’s exclusive energy play. See Press Release,
   Coca-Cola (August 14, 2014), https://www.coca-colacompany.com/press-center/press-
   releases/the-coca-cola-company-and-monster-beverage-corporation-enter-into-long-term-
   strategic-partnership (last visited August 6, 2019).
   47
     See James, F. Peltz, Monster energy drink maker expands lawsuit against rival Bang, LA Times
   (April 3, 2019), https://www.latimes.com/business/la-fi-monster-energy-bang-lawsuit-20190403-
   story.html (last visited August 6, 2019).

                                                      42
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 43 of 78



   Bang Energy with directives from, for example, Samantha Amundonson, Sales Communications

   Manager at Monster Energy, stating (emphasis and parenthetical in original):

          #fbang CHALLENGE

          It’s Friday! Which means you’re all out there kicking ass and taking names.

          We want to see your best video of you kicking bang’s ass (and taking down their
          POS, smashing cans, taking their display off the floor, and steeling their cold
          space). Post your videos here and let’s rally behind the takedown of those losers to
          offer a superior product, REIGN. Of course, make sure you use the #fbang hashtag
          so we can see your activity.

          The best video will be featured on the MAIN STAGE at ASM this year – heyo!
          Can’t wait to see how you’re dominating in the streets!

          #fbang

          135.     Monster’s initiative has been successful.        Monster employees and agents are

   systematically placing false advertising cards on retail store shelves and in coolers across the

   country that reference Monster’s TAB website and parrot the TAB’s false, misleading, and

   defamatory claims about Bang Energy, its CEO, and BANG® energy drinks. These cards are

   placed in front of or near BANG® products to deter consumers from purchasing BANG® product.

   Examples of these cards include:




                                                      43
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 44 of 78




         136.   Monster employees and agents similarly place cards on store shelves and inside

   coolers that conspicuously display the Reign name and logo and make false head-to-head

   comparisons between BANG® and Monster’s new knockoff of BANG®, Reign. As an example:




                                                   44
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 45 of 78




           137. These cards comparing Reign and BANG® are false and misleading for at least

   three reasons: (1) Monster claims that Reign contains 5 mg or more of CoQ10, but Bang Energy’s

   testing of Reign products did not detect any CoQ10, while BANG® contains 5.68 ppm (or 2.7mg);

   (2) Monster claims that Reign has 3 electrolytes and that BANG® does not, but BANG® in fact

   has 6 electrolytes, or double the number of electrolytes than does Monster’s Reign, and (3) Monster

   states information which switches back and forth from amounts per serving to amounts per can,

   whenever its suits Monster’s false narrative (e.g. claiming zero calories and zero sugar per serving

   (but not per can), but claiming “2x electrolytes” and not disclosing that it is per can and not per

   serving). Specifically, Bang Energy’s testing reflects the following:

          CoQ10

          Reign’s claimed CoQ10 ingredient was NOT DETECTED, while BANG® contains 5.68
          ppm.

           Product Name                                    Lot#              Results on CoQ10
           Bang Energy Rainbow Unicorn                     102219MD          5.68 ppm
           Reign Energy Carnival Candy                     B1921N2           N.D. <1.0 ppm
           Reign Energy Sour Apple                         B1909NCS          N.D. <1.0 ppm
           Reign Energy Lemon HDZ                          B1933NC5          N.D. <1.0 ppm
           Reign Energy Razzle Berry                       C1911N2           N.D. <1.0 ppm


          Electrolytes

          Reign contains only 3 electrolytes, while BANG® contains 6 electrolytes. Reign contains
          more sodium, while BANG® contains more potassium.

           Electrolyte Reign                            BANG®
                       Quantity (per serving)           Quantity (per serving)
           Sodium      100 mg                           40 mg
           Potassium   35 mg                            85 mg
           Magnesium Unknown                            2% DV (from Magnesium Chloride)
           Calcium     No                               Yes (Calcium Chloride)
           Chloride    No                               Yes (Magnesium Chloride and Calcium
                                                        Chloride)

                                                      45
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 46 of 78



           Phosphate      No                              Yes (Potassium Phosphate Dibasic)

           138. Even more, Monster employees and agents are systematically removing BANG®

   product from store shelves and cooler space, removing BANG® displays, signs, and other

   marketing materials from stores, replacing BANG® products with Reign products on store shelves

   and cooler space, and turning cans of BANG® around or blocking BANG® product from view such

   that the BANG® name and logo are no longer visible to consumers, thereby increasing sales of

   Reign at the expense of Bang Energy and confused consumers. For example, on May 30, 2019,

   the following image was captured at a retail store in Santa Clara, California:




           139. As another example of interference, on June 14, 2019, in a store in Utah, a

   representative of Bang Energy discovered the following placement of Reign advertisements

   directly in front of BANG® energy product to divert customers to Reign products placed on the

   shelf immediately above:




                                                        46
                                GORDON REES SCULLY MANSUKHANI LLP
                               100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 47 of 78




           140. As another example of interference, on October 11, 2019, a representative of Bang

   Energy discovered that BANG® energy product was removed entirely from its allocated space and

   replaced with Reign product in a store in Miami Gardens, Florida:




                                                     47
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 48 of 78




           141. These acts of interference by Monster and its representatives are deliberate and

   designed to cause, have caused, and unless enjoined will continue to cause, lost sales of BANG®

   products across the country, and an increase sales of Monster’s knock-off Reign products at the

   expense of Bang Energy and consumers.

   X.     THREATENING LETTERS SENT BY MONSTERS’ ATTORNEYS TO BANG ENERGY’S
          RETAILERS AND DISTRIBUTORS IN AN ATTEMPT TO INTERFERE WITH BANG ENERGY’S
          BUSINESS AND DISRUPT SALES OF BANG®
           142. On or about May 2, 2019, Bang Energy learned that its distributors, including

   Europa Sports Products, were receiving letters from Monster’s attorneys, Hueston Hennigan,

   which ironically threaten legal action against them if they interfered with Monster’s products and

   shelf space allocations. Examples of these letters are attached as Exhibit R. No evidence exists,


                                                      48
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 49 of 78



   nor is any cited in these letters, that these distributors actually interfered with Monster’s products

   or shelf space allocations, or that Bang Energy directed them to do so, and therefore the sole

   purpose of these letters from Monster to Bang Energy’s business partners was to interfere with

   Bang Energy’s business and its business relationships in the expectation of disrupting the

   distribution and sales of BANG® products and/or to act as a subterfuge for Monster’s scheme to

   place the TAB cards on store shelves and engage in other acts of interference with the display of

   BANG® products.

           143. In further despicable acts of interference, Monster and its counsel Hueston

   Hennigan LLP also sent letters to Bang Energy’s retailers, including GNC and The Vitamin

   Shoppe, to “advise” them of its litigation against Bang Energy. Examples of these letters are

   attached as Exhibit S. While sent under the guise of document preservation, Monster and counsel

   blatantly intend to deceive these retailers by stating as a matter of fact that Bang Energy has falsely

   advertised, adulterated, and misbranded BANG® in violation of the law, and attaching a copy of

   their amended complaint dated April 3, 2019.

           144. This letter campaign to Bang Energy’s distributors and retailers is clearly intended

   by Monster and Hueston Hennigan to disparage Bang Energy and its BANG® products, and

   interfere with Bang Energy’s business by encouraging these third parties to discontinue sales of

   BANG® at their locations and carry Monster’s infringing Reign energy drink instead. GNC

   alone has more than 6,000 stores in the U.S., including 1,100 store-within-a-store locations within

   Rite Aid, as well as locations in 49 other countries; The Vitamin Shoppe has over 700 locations in

   the U.S.; and Europa Sports Products is recognized as an industry leading distributor of sports

   drinks, and nutritional and sports supplements to mass market retailers, gyms, health food stores,

   and specialty supplement retailers.       If not immediately enjoined, Bang Energy will suffer


                                                       49
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 50 of 78



   irreparable harm.

                                         COUNT I
                       VIOLATION OF THE LANHAM ACT, 15 U.S.C. §1125(a)
                                         (Against All Defendants)
            145. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 51

   through 55, 60 through 66, 77 through 94, 105 through 135, and 137 through 145 as though fully

   set forth herein.

            146. Bang Energy is engaged in interstate commerce within the control of Congress and

   falls within the zone of interest protected by 15 U.S.C. § 1125(a).

            147. As set forth in Paragraphs 8 through 24, 51 through 55, 60 through 66, 77 through

   94, 105 through 135, and 137 through 142, Defendants have made and continue to make false and

   misleading descriptions and representations of fact in commercial advertising and promotion about

   the nature, characteristics, and qualities of BANG® energy drinks and Bang Energy’s commercial

   activities and the Monster Defendants’ own products and commercial activities, as well as false

   and misleading comparisons between Monster’s Reign and Bang Energy’s BANG® products.

   Defendants’ violations have caused harm to the public and, unless restrained, will further damage

   the public. More specifically,

                  Monster Beverage and Monster Energy have made and continue to make false and

                   misleading descriptions and representations of fact in commercial advertising and

                   promotion about the nature, characteristics, and qualities of the Monster’s flagship

                   products, namely that such products are “energy” drinks and are safe to consume.

                  Monster Beverage, Monster Energy, and Reign Beverage have made and continue

                   to make false and misleading descriptions and representations of fact in commercial

                   advertising and promotion about the nature, characteristics, and qualities of Reign


                                                       50
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 51 of 78



                energy drinks, namely that they have 5 mg or more of CoQ10 and have more

                electrolytes than BANG® energy drinks.

               Energy Beverages, at the direction of and with Monster Beverage, registered and

                maintained the shame website, thetruthaboutbang.com (the “TAB website”), a

                fabricated consumer complaint, and directed communications about the TAB

                website to its e-mail address, dnsadmin@energybeveragesllc.com;

               Monster Energy Company, Energy Beverages, and Reign Beverage, at the direction

                of and with Monster Beverage, created the domain name and content for the TAB

                website, including the false and misleading descriptions and representations of fact

                in commercial advertising and promotion about the nature, characteristics, and

                qualities of Bang Energy’s BANG® energy drinks and its commercial activities;

               Markerly, at the direction of and in exchange for payment from Monster Beverage

                and Monster Energy Company, knowingly enlisted and paid the Influencer

                Defendants, who have material connections and/or agreements with Monster

                Beverage and Monster Energy Company and/or Markerly not disclosed to

                consumers, to, and the Influencer Defendants knowingly did, spread the TAB

                website’s intentionally false and misleading descriptions and representations of fact

                in commercial advertising and promotion about the nature, characteristics, and

                qualities of Bang Energy’s BANG® energy drinks and commercial activities to

                hundreds of thousands, if not millions, of third parties throughout the United States,

                and specifically the State of Florida, by restating, displaying, referring to,

                hyperlinking to, and strongly encouraging consumers to visit the TAB website;

               Monster Energy, Energy Beverages, and Reign Beverage, at the direction of and


                                                    51
                            GORDON REES SCULLY MANSUKHANI LLP
                           100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 52 of 78



                  with Monster Beverage, developed false advertising cards that reproduce in hard

                  copy format the TAB website’s intentionally false and misleading descriptions and

                  representations of fact in commercial advertising and promotion about the nature,

                  characteristics, and qualities of Bang Energy’s BANG® energy drinks and

                  commercial activities and further make false head-to-head comparisons between

                  Reign and BANG® energy drinks (the “retail placards”);

                 Monster Energy and Reign Beverage, at the direction of and with Monster

                  Beverage, placed the retail placards, or caused the retail placards to be placed, in

                  store coolers and on store shelves in front of BANG® product throughout the United

                  States, and specifically in the State of Florida;

           148. Upon information and belief, Monster Beverage and Monster Energy Company

   and/or Markerly instructed the Influencer Defendants to falsely state or infer that their opinions

   are independent when in fact the Influencer Defendants are compensated by Monster Beverage

   and Monster Energy Company and rely exclusively, or almost exclusively, on the content of the

   TAB website.

           149. Companies who advertise on social media are required by law to do so in a fair and

   non-deceptive manner, including by disclosing the existence of a material connection between the

   company and any person who endorses the company’s goods or services on their personal social

   media account, and the same applies to the false advertising the Influencer Defendants have

   undertaken on Monster Beverage and Monster Energy Company’s behalf.

           150. The statements of the Influencer Defendants, acting on Monster Beverage and

   Monster Energy Company’s behalf, are false and misleading, as most or all of the Influencer

   Defendants who have disparaged Bang Energy were paid for such support by Monster Beverage


                                                      52
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 53 of 78



   and Monster Energy Company and/or Markerly, and their statements have been and are likely to

   deceive consumers as to the affiliation, connection, or association of the Influencer Defendants as

   independent of the Monster Defendants.

           151. Ordinary consumers viewing the Influencer Defendants’ disparagement of Bang

   Energy, its CEO, and BANG® energy drinks, without disclosure of the Influencer Defendants’

   connection with the Monster Defendants, results in significant portions of the consuming public

   believing that the Influencer Defendant have independently arrived at their purported views, such

   that consumers reasonably rely on the Influencer Defendants’ false and misleading statements to

   the consumers’ detriment, while in fact the Influencer Defendants were paid by Monster Beverage

   and Monster Energy Company to disseminate the false and misleading claims.

           152. A reasonable consumer is likely to give greater weight and attention to a

   communication that is not perceived as an advertisement, and to give greater weight to the opinions

   of an influencer if the consumer believes the influencer is not paid for the opinions by Bang

   Energy’s biggest competitor, Monster Beverage, a notorious “bully” with a well-established

   history of trying to destroy, or at least thwart, any and all competition by any and all means possible

   directly and through its subsidiaries including Monster Energy, Energy Beverages, and Reign

   Beverage. It is for this reason that the Federal Trade Commission’s Guides Concerning Use of

   Endorsements and Testimonials in Advertising (“FTC Guidelines”) expressly require disclosure

   with easily understood, clear, and conspicuous language of any “material connection” between a

   company and a person endorsing that company’s goods or services. See 16 C.F.R. § 255.0, et seq.

           153. The Monster Defendants knew or should have known that their advertising

   activities were false, misleading, and deceptive, and knowingly induced and caused third parties

   to engage in additional acts of false, misleading, and deceptive advertising by repeating their false


                                                       53
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 54 of 78



   and misleading statements.

           154. The Monster Defendants, Markerly, and the Influencer Defendants’ false and

   misleading description and representations of fact have deceived and have the capacity to deceive

   a substantial segment of consumers, and their deception has had a material effect on purchasing

   decisions and has influenced and will continue to influence and dissuade current and potential

   customers from purchasing Bang Energy products.

           155. Bang Energy’s and Monster Beverage, Monster Energy, and Reign Beverage’s

   products are offered in interstate commerce and the Monster Defendants, Markerly, and the

   Influencer Defendants’ false and misleading statements were and are made in commercial

   advertising that affects interstate commerce.

           156. The Monster Defendants, Markerly, and the Influencer Defendants have

   substantially injured Bang Energy’s reputation by leading consumers and others in the industry to

   believe their false and misleading descriptions and representations of fact about the nature,

   characteristics, and qualities of Bang Energy’s BANG® energy drinks and commercial activities

   and thereby impaired and will continue to impair Bang Energy’s ability to compete in the energy

   drink market, and have diverted and will continue to divert Bang Energy’s goodwill and reputation

   undeservingly to Monster Beverage, Monster Energy, and Reign Beverage.             The Monster

   Defendants, Markerly, and the Influencer Defendants’ false and misleading descriptions and

   representations of fact about the nature, characteristics, and qualities of Bang Energy’s BANG®

   energy drinks and commercial activities and their false and misleading descriptions and

   representations of fact about the nature, characteristics, and qualities of Monster Beverage,

   Monster Energy, and Reign Beverage’s own energy products and commercial activities have also

   caused Bang Energy to lose sales and customers to the benefit of the Monster Defendants and other


                                                      54
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 55 of 78



   competitors, and such ongoing deception of consumers has lured and continues to threaten to lure

   consumers away from Bang Energy in favor of the products sold by Monster Beverage, Monster

   Energy, and Reign Beverage and other competitors and have forced Bang Energy to incur counter-

   promotion costs to earn customers back.

            157. Bang Energy’s injuries are a direct and proximate result of the Monster Defendants,

   Markerly, and the Influencer Defendants’ violations of 15 U.S.C. § 1125(a).

            158. The Monster Defendants, Markerly, and the Influencer Defendants’ actions have

   caused and will continue to cause Bang Energy both monetary damages and irreparable harm for

   which Bang Energy has no adequate remedy at law.

                                    COUNT II
               VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE
              PRACTICES ACT, SECTION 501.204, et seq., FLORIDA STATUTES
                                        (Against All Defendants)
            159. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 51

   through 55, 60 through 66, 77 through 94, 105 through 135, and 137 through 145 as though fully

   set forth herein.

            160. The Monster Defendants’ deceptive acts and unfair trade practices, as described in

   Paragraphs 8 through 24, 51 through 55, 60 through 66, 77 through 94, 105 through 135, and 137

   through 145, including: (a) Monster Beverage, Monster Energy, Energy Beverages, and Reign

   Beverage’s intentionally false and misleading statements about Bang Energy, its CEO, and

   BANG® energy drinks by and through the TAB website, the websites and social media pages of

   the Influencer Defendants, and the false advertising placards Monster Energy and Reign Beverage

   placed or caused to be placed in retail coolers and on store shelves, (b) Monster Beverage, Monster

   Energy, Energy Beverages’ failure to make the requisite disclosures under FTC Guidelines, (c)

   Monster Beverage, Monster Energy, and Reign Beverage’s false and misleading statements about

                                                      55
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 56 of 78



   its own products, (d) Monster Beverage and Monster Energy’s failure to disclose and warn

   consumers about the potential adverse health consequences of consuming their flagship Monster

   Energy products, and (e) Monster Beverage, Monster Energy, and Reign Beverage’s “#fbang”

   directive to Monster employees and agents to remove BANG® product from store shelves and

   cooler space, remove BANG® displays, signs, and other marketing materials from stores, replace

   BANG® products with Reign products on store shelves and in cooler space, and turn cans of

   BANG® around or block BANG® product from view such that the BANG® name and logo are no

   longer visible to consumers, are unlawful and constitute unfair methods of competition,

   unconscionable acts or practices, and unfair and deceptive acts or practices in the conduct of trade

   and commerce under Section 501.204, Florida Statutes.

           161. The Monster Defendants’ conduct has misled and is likely to mislead consumers

   acting reasonably under the circumstances, to the consumers’ detriment.                Defendants’

   representations and other acts, practices, and omissions also offend public policy and are immoral,

   unethical, oppressive, unresponsive, and substantially injurious to consumers.

           162. The Monster Defendants’ conduct has also harmed Bang Energy’s reputation,

   severely damaged Bang Energy’s goodwill, and diverted sales and customers from Bang Energy

   in favor of Monster’s products, including Reign, or the products of other competitors.

           163. The Monster Defendants’ conduct has caused and will continue to cause Bang

   Energy to suffer both monetary damages and irreparable harm for which Bang Energy has no

   adequate remedy at law.

                                  COUNT III
          UNFAIR COMPETITION IN VIOLATION OF FLORIDA COMMON LAW
                                     (Against Monster Defendants)
           164. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 51


                                                      56
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 57 of 78



   through 55, 60 through 66, 77 through 94, 105 through 135, and 137 through 145 as though fully

   set forth herein.

            165. Bang Energy competes with the Monster Defendants for a common pool of

   customers.

            166. Monster’s deceptive and fraudulent conduct, as described in Paragraphs 8 through

   24, 51 through 55, 60 through 66, 77 through 94, 105 through 135, 137 through 145, is likely to

   cause and has caused consumer confusion, and includes: (a) Monster Beverage, Monster Energy,

   Energy Beverages, and Reign Beverage’s intentionally false and misleading statements about

   Bang Energy, its CEO, and BANG® energy drinks by and through the TAB website, the websites

   and social media pages of the Influencer Defendants, and the false advertising placards Monster

   Energy and Reign Beverage placed or caused to be placed in retail coolers and on store shelves,

   (b) Monster Beverage, Monster Energy, Energy Beverages’ failure to make the requisite

   disclosures under FTC Guidelines, (c) Monster Beverage, Monster Energy, and Reign Beverage’s

   false and misleading statements about their products, (d) Monster Beverage and Monster Energy’s

   failure to disclose and warn consumers about the potential adverse health consequences of

   consuming their flagship Monster Energy products, and (e) Monster Beverage, Monster Energy,

   and Reign Beverage’s “#fbang” directive to Monster employees and agents to remove BANG®

   product from store shelves and cooler space, remove BANG® displays, signs, and other marketing

   materials from stores, replace BANG® products with Reign products on store shelves and in cooler

   space, and turn cans of BANG® around or block BANG® product from view such that the BANG®

   name and logo are no longer visible to consumers, are unlawful and constitute unfair methods of

   competition, unconscionable acts or practices, are unlawful and constitute unfair competition in

   violation of Florida common law.


                                                     57
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 58 of 78



           167. The Monster Defendants’ conduct constitutes willful and deliberate efforts to cause

   Bang Energy reputational harm, cause consumers to refrain from purchasing Bang Energy’s

   products, and divert sales and customers from Bang Energy in favor of Monster’s products,

   including Reign, or the products of other competitors.

           168. The Monster Defendants’ conduct has caused consumer confusion and harmed

   Bang Energy’s reputation, severely damaged Bang Energy’s goodwill, and upon information and

   belief, have diverted sales and customers from Bang Energy in favor of Monster’s products,

   including Reign, or the products of other competitors, causing Bang Energy to suffer monetary

   damages.

           169. As a result of the fraudulent, malicious, and oppressive acts of the Monster

   Defendants, Bang Energy is also entitled to punitive damages.


                                              COUNT IV
                                             TRADE LIBEL
                                        (Against All Defendants)
          170.    Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 60

   through 66, 77 through 94, 105 through 135, 137 through 145 as though fully set forth herein.

          171.    Defendants have published and communicated knowingly false and misleading

   statements about Bang Energy, its CEO, and BANG® energy drinks to third persons, including

   without limitation each person who accessed the TAB website and the Influencer Defendants’

   websites and social media pages, persons who saw Monster’s false advertising placards in stores,

   the recipients of Monster’s threatening letters to Bang Energy’s retailers and distributors, and all

   persons with whom these original recipients shared such information, for the express purpose of

   unlawfully disparaging Bang Energy’s business, its CEO, and BANG® energy drinks and causing

   pecuniary harm to Bang Energy. More specifically,

                                                      58
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 59 of 78



              Monster Beverage conceived, development, and orchestrated the plan to unlawfully

                disparage Bang Energy’s business, its CEO, and BANG® energy drinks and cause

                pecuniary harm to Bang Energy, and enlisted and directed its subsidiaries, Monster

                Energy Company, Energy Beverages, and Reign Beverage, to participate in the

                plan to unlawfully disparage Bang Energy’s business, its CEO, and BANG®

                energy drinks and cause pecuniary harm to Bang Energy;

              Energy Beverages, at the direction of and with Monster Beverage, registered and

                maintained the shame website, thetruthaboutbang.com (the “TAB website”), a

                fabricated consumer complaint, and directed communications about the TAB

                website to its e-mail address, dnsadmin@energybeveragesllc.com;

              Monster Energy Company, Energy Beverages, and Reign Beverage, at the direction

                of and with Monster Beverage, created the domain name and the content for the

                TAB website, including without limitation, as set forth therein, the intentionally

                false and misleading statements about Bang Energy, its CEO, and BANG® energy

                drinks and the references and hyperlinks to Monster’s own meritless complaint in

                the California action and the copycat class action filings that followed, which

                parrot the same intentionally false and misleading statements about Bang Energy,

                its CEO, and BANG® energy drinks, and identify Bang Energy, and at times its

                CEO, as Florida residents;

              Markerly, at the direction of and in exchange for payment from Monster Beverage

                and Monster Energy Company, knowingly enlisted and paid the Influencer

                Defendants to, and the Influencer Defendants knowingly did, spread the TAB

                website’s intentionally false and misleading statements about Bang Energy, its


                                                   59
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 60 of 78



                CEO, and BANG® energy drinks, to hundreds of thousands, if not millions, of

                third parties throughout the United States, and specifically the State of Florida, by

                copying, displaying, referring to, hyperlinking to, and strongly encouraging

                consumers to visit the TAB website and hyperlinking to and strongly encouraging

                consumers to review Monster’s own meritless complaint in the California action

                and the copycat class action filings that followed, which parrot the same

                intentionally false and misleading statements about Bang Energy, its CEO, and

                BANG® energy drinks, and identify Bang Energy, and at times its CEO, as Florida

                residents;

              Monster Energy, Energy Beverages, and Reign Beverage, at the direction of and

                with Monster Beverage, developed false advertising cards that reproduce in hard

                copy format the TAB website’s intentionally false and misleading statements

                about Bang Energy, its CEO, and BANG® energy drinks, and refer to Monster’s

                own meritless complaint in the California action and the copycat class action

                filings that followed, which parrot the same intentionally false and misleading

                statements about Bang Energy, its CEO, and BANG® energy drinks and identify

                Bang Energy, and at times its CEO, as Florida residents, and further make false

                head-to-head comparisons between Reign and BANG® energy drinks (the “retail

                placards”);

              Monster Energy and Reign Beverage, at the direction of and with Monster

                Beverage, placed the retail placards, or caused the retail placards to be placed, in

                store coolers and on store shelves in front of BANG® product throughout the

                United States, and specifically in the State of Florida, and advise and warn


                                                      60
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 61 of 78



                    customers not to purchase BANG® product and to instead purchase Reign, thereby

                    increasing sales of Reign at the expense of Bang Energy and mislead consumers;

                  Monster Energy, at the direction of and with Monster Beverage, caused threatening

                    letters to be mailed to Bang Energy’s retailers and distributors that enclosed copies

                    of Monster’s own meritless complaint against Bang Energy in the California

                    action, which parrots the same intentionally false and misleading statements about

                    Bang Energy, its CEO, and BANG® energy drinks, to unlawfully disparage, and

                    did so disparage, Bang Energy’s business, its CEO, and BANG® energy drinks

                    and cause pecuniary harm to Bang Energy.

          172.     Defendants published and communicated, and continue to publish and

   communicate, these false and misleading statements willfully and maliciously, knowing that they

   are false or with reckless disregard of the truth, and Defendants knew or should have known that

   such statements and communications would likely induce consumers, retailers, distributors, and

   others engaged in the sale, distribution, and advertisement of energy drinks, and dietary and

   sports nutritional supplements, not to not to purchase BANG® energy drinks or otherwise deal

   with Bang Energy.

          173.     Defendants’ published falsehoods played and continue to play a material and

   substantial part in inducing current and potential consumers, retailers, distributors, and others

   engaged in the sale, distribution, and advertisement of energy drinks, and dietary and sports

   nutritional supplements, not to purchase BANG® energy drinks or otherwise deal with Bang

   Energy.

          174.     Each Defendants’ false and misleading publications and/or communications

   alleged herein are the direct and proximate cause of Bang Energy’s actual damages including


                                                       61
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 62 of 78



   damages to its reputation and business, including lost sales and expenses incurred to counteract

   the disparaging effect of Defendants’ publications and/or communications.

          175.    Defendants’ actions have caused and will continue to cause Bang Energy to suffer

   both monetary damages and irreparable harm for which Bang Energy has no adequate remedy at

   law.

          176.    As a result of the fraudulent, malicious, and oppressive acts of Defendants, Bang

   Energy is also entitled to punitive damages.

                               COUNT V
    TORTIOUS INTERFERENCE WITH ADVANTAGEOUS BUSINESS RELATIONSHIPS
                                        (Against All Defendants)
           177. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 60

   through 66, 77 through 94, 105 through 135, 137 through 145 as though fully set forth herein.

           178. The Monster Defendants, Markerly, and the Influencer Defendants are each aware

   that Bang Energy’s market share is steadily increasing and that Bang Energy has developed

   advantageous business relationships with distributors and retailers of sports-related supplements,

   vitamins, and other health, wellness, and fitness-focused products, as well as others engaged in the

   sale, distribution, and advertisement of energy drinks, and dietary and sports nutritional

   supplements.

           179. The Monster Defendants, Markerly, and the Influencer Defendants have each

   intentionally and unjustifiably interfered with Bang Energy’s advantageous business relationships

   by making knowingly false and misleading statements regarding Bang Energy, its CEO, and

   BANG® energy drinks and thereby illegally denigrating Bang Energy, its CEO, and BANG®

   energy drinks in the minds of those with whom Bang Energy enjoyed advantageous business

   relationships. More specifically,


                                                      62
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 63 of 78



              Monster Beverage conceived, development, and orchestrated the plan to interfere

                with Bang Energy’s advantageous business relationships and enlisted and directed

                its subsidiaries Monster Energy Company, Energy Beverages, and Reign Beverage

                to participate in the plan to interfere with Bang Energy’s advantageous business

                relationships;

              Energy Beverages, at the direction of and with Monster Beverage, registered and

                maintained the shame website, thetruthaboutbang.com (the “TAB website”), a

                fabricated consumer complaint, and directed communications about the TAB

                website to its e-mail address, dnsadmin@energybeveragesllc.com;

              Monster Energy Company, Energy Beverages, and Reign Beverage, at the direction

                of and with Monster Beverage, created the domain name and the content for the

                TAB website, including without limitation, as set forth therein, the intentionally

                false and misleading statements about Bang Energy, its CEO, and BANG® energy

                drinks and the references and hyperlinks to Monster’s own meritless complaint in

                the California action and the copycat class action filings that followed, which

                parrot the same intentionally false and misleading statements about Bang Energy,

                its CEO, and BANG® energy drinks, and identify Bang Energy, and at times its

                CEO, as Florida residents;

              Markerly, at the direction of and in exchange for payment from Monster Beverage

                and Monster Energy Company, knowingly enlisted and paid the Influencer

                Defendants to, and the Influencer Defendants knowingly did, spread the TAB

                website’s intentionally false and misleading statements about Bang Energy, its

                CEO, and BANG® energy drinks, to hundreds of thousands, if not millions, of


                                                   63
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 64 of 78



                third parties, including those with whom Bang Energy enjoyed advantageous

                business relationships, throughout the United States, and specifically the State of

                Florida, by copying, displaying, referring to, hyperlinking to, and strongly

                encouraging consumers to visit the TAB website, and hyperlinking to and strongly

                encouraging consumers to review Monster’s own meritless complaint in the

                California action and the copycat class action filings that followed, which parrot

                the same intentionally false and misleading statements about Bang Energy, its

                CEO, and BANG® energy drinks, and identify Bang Energy, and at times its CEO,

                as Florida residents;

              Monster Energy, Energy Beverages, and Reign Beverage, at the direction of and

                with Monster Beverage, developed false advertising cards that reproduce in hard

                copy format the TAB website’s intentionally false and misleading statements

                about Bang Energy, its CEO, and BANG® energy drinks, and refer to Monster’s

                own meritless complaint in the California action and the copycat class action

                filings that followed, which parrot the same intentionally false and misleading

                statements about Bang Energy, its CEO, and BANG® energy drinks and identify

                Bang Energy, and at times its CEO, as Florida residents, and further make false

                head-to-head comparisons between Reign and BANG® energy drinks (the “retail

                placards”);

              Monster Energy and Reign Beverage, at the direction of and with Monster

                Beverage, placed the retail placards, or caused the retail placards to be placed, in

                store coolers and on store shelves in front of BANG® product throughout the

                United States, and specifically in the State of Florida, and advise and warn


                                                   64
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 65 of 78



                    customers not to purchase BANG® product and to instead purchase Reign and

                    systematically removed BANG® product from store shelves and cooler space,

                    removed BANG® displays, signs, and other marketing materials from stores,

                    replaced BANG® products with Reign products on store shelves and cooler space,

                    and turned cans of BANG® around or blocked BANG® product from view such

                    that the BANG® name and logo are no longer visible to consumers, thereby

                    increasing sales of Reign at the expense of confused consumers and Bang Energy;

                Monster Energy, at the direction of and with Monster Beverage, caused threatening

                    letters to be mailed to Bang Energy’s retailers and distributors that enclosed copies

                    of Monster’s own meritless complaint against Bang Energy in the California

                    action, which parrots the same intentionally false and misleading statements about

                    Bang Energy, its CEO, and BANG® energy drinks, to damage and did so damage

                    Bang Energy’s advantageous business relationships with distributors, retailers,

                    and others engaged in the sale, distribution, and advertisement of energy drinks,

                    and dietary and sports nutritional supplements.

           180. Defendants have intentionally and maliciously published and disseminated these

   false, misleading, and disparaging statements about the nature, characteristics, and qualities of

   Bang Energy’s goods, services, and commercial activities with the express purpose of causing

   injury to Bang Energy and its goodwill, reputation, business, and its advantageous business

   relationships and opportunities and, as a direct and proximate result, have induced or otherwise

   caused disruption, termination, and/or violation of Bang Energy’s advantageous business

   relationships.

           181. Defendants’ knowingly false, misleading, and disparaging statements have caused


                                                       65
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 66 of 78



   and are causing the consuming public and the energy drink, dietary and sports nutritional

   supplements industry and marketplace to falsely believe that the nature, characteristics, and

   qualities of Bang Energy’s goods, services and commercial activities, are disreputable, dishonest

   and unlawful business, which is false.

           182. Defendants’ conduct is causing both monetary damages and irreparable harm to

   Bang Energy’s advantageous business relationships with its distributors and retailers, as well as to

   Bang Energy’s goodwill and reputation, for which Bang Energy has no adequate remedy at law.

           183. Bang Energy has lost customers, sales, and advantageous business relationships and

   opportunities as a direct and proximate result of Defendants’ intentional unlawful conduct.

           184. Defendants’ conduct is continuing and will continue and, unless Defendants are

   enjoined from engaging in their wrongful conduct, Bang Energy will continue to suffer irreparable

   harm for which it has no adequate remedy at law.

           185. As a result of these fraudulent, malicious, and oppressive acts of Defendants, Bang

   Energy is also entitled to punitive damages.

                               COUNT VI
     TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONSHIPS
                                        (Against All Defendants)
           186. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 60

   through 66, 77 through 94, 105 through 135, 137 through 145 as though fully set forth herein.

           187. The Monster Defendants, Markerly, and the Influencer Defendants are each aware

   that Bang Energy’s market share is steadily increasing and that Bang Energy has developed

   existing and prospective business relationships with current and potential customers, distributors,

   and retailers of sports-related supplements, vitamins, and other health, wellness, and fitness-

   focused products, as well as others engaged in the sale, distribution, and advertisement of energy


                                                      66
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 67 of 78



   drinks, and dietary and sports nutritional supplements.

           188. The Monster Defendants, Markerly, and the Influencer Defendants have each

   intentionally and unjustifiably interfered with Bang Energy’s prospective business relationships

   by making knowingly false and misleading statements regarding Bang Energy, its CEO, and

   BANG® energy drinks and thereby illegally denigrating Bang Energy, its CEO, and BANG®

   energy drinks in the minds of those with whom Bang Energy had prospective business

   relationships and opportunities during the launch of Monster’s new product “Reign,” a knockoff

   of Bang Energy’s BANG® energy drinks. More specifically,

                Monster Beverage conceived, development, and orchestrated the plan to interfere

                   with Bang Energy’s prospective business relationships and enlisted and directed

                   its subsidiaries Monster Energy Company, Energy Beverages, and Reign Beverage

                   to participate in the plan to interfere with Bang Energy’s prospective business

                   relationships;

                Energy Beverages, at the direction of and with Monster Beverage, registered and

                   maintained the shame website, thetruthaboutbang.com (the “TAB website”), a

                   fabricated consumer complaint, and directed communications about the TAB

                   website to its e-mail address, dnsadmin@energybeveragesllc.com;

                Monster Energy Company, Energy Beverages, and Reign Beverage, at the direction

                   of and with Monster Beverage, created the domain name and the content for the

                   TAB website, including without limitation, as set forth therein, the intentionally

                   false and misleading statements about Bang Energy, its CEO, and BANG® energy

                   drinks and the references and hyperlinks to Monster’s own meritless complaint in

                   the California action and the copycat class action filings that followed, which


                                                      67
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 68 of 78



                parrot the same intentionally false and misleading statements about Bang Energy,

                its CEO, and BANG® energy drinks, and identify Bang Energy, and at times its

                CEO, as Florida residents;

              Markerly, at the direction of and in exchange for payment from Monster Beverage

                and Monster Energy Company, knowingly enlisted and paid the Influencer

                Defendants to, and the Influencer Defendants knowingly did, spread the TAB

                website’s intentionally false and misleading statements about Bang Energy, its

                CEO, and BANG® energy drinks, to hundreds of thousands, if not millions, of

                third parties throughout the United States, including those with whom Bang

                Energy enjoyed a prospective business relationships, and specifically the State of

                Florida, by copying, displaying, referring to, hyperlinking to, and strongly

                encouraging consumers to visit the TAB website and hyperlinking to and strongly

                encouraging consumers to review Monster’s own meritless complaint in the

                California action and the copycat class action filings that followed, which parrot

                the same intentionally false and misleading statements about Bang Energy, its

                CEO, and BANG® energy drinks, and identify Bang Energy, and at times its CEO,

                as Florida residents;

              Monster Energy, Energy Beverages, and Reign Beverage, at the direction of and

                with Monster Beverage, developed false advertising cards that reproduce in hard

                copy format the TAB website’s intentionally false and misleading statements

                about Bang Energy, its CEO, and BANG® energy drinks, and refer to Monster’s

                own meritless complaint in the California action and the copycat class action

                filings that followed, which parrot the same intentionally false and misleading


                                                   68
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 69 of 78



                statements about Bang Energy, its CEO, and BANG® energy drinks and identify

                Bang Energy, and at times its CEO, as Florida residents, and further make false

                head-to-head comparisons between Reign and BANG® energy drinks (the “retail

                placards”);

              Monster Energy and Reign Beverage, at the direction of and with Monster

                Beverage, placed the retail placards, or caused the retail placards to be placed, in

                store coolers and on store shelves in front of BANG® product throughout the

                United States, and specifically in the State of Florida, and advise and warn

                customers not to purchase BANG® product and to instead purchase Reign and

                systematically removed BANG® product from store shelves and cooler space,

                removed BANG® displays, signs, and other marketing materials from stores,

                replaced BANG® products with Reign products on store shelves and cooler space,

                and turned cans of BANG® around or blocked BANG® product from view such

                that the BANG® name and logo are no longer visible to consumers, thereby

                increasing sales of Reign at the expense of confused consumers and Bang Energy;

              Monster Energy, at the direction of and with Monster Beverage, caused threatening

                letters to be mailed to Bang Energy’s retailers and distributors that enclosed copies

                of Monster’s own meritless complaint against Bang Energy in the California

                action, which parrots the same intentionally false and misleading statements about

                Bang Energy, its CEO, and BANG® energy drinks, to damage and did so damage

                Bang Energy’s existing and prospective business relationships with distributors,

                retailers, and others engaged in the sale, distribution, and advertisement of energy

                drinks, and dietary and sports nutritional supplements.


                                                   69
                           GORDON REES SCULLY MANSUKHANI LLP
                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 70 of 78



           189. Defendants have intentionally and maliciously published and disseminated these

   false, misleading, and disparaging statements about the nature, characteristics, and qualities of

   Bang Energy’s goods, services, and commercial activities with the express purpose of causing

   injury to Bang Energy and its goodwill, reputation, business, and its current and prospective

   business relationships and opportunities and, as a direct and proximate result, have induced or

   otherwise caused disruption, termination, and/or violation of Bang Energy’s prospective business

   relationships.

           190. Defendants’ knowingly false, misleading, and disparaging statements have caused

   and are causing the consuming public and the energy drink, dietary and sports nutritional

   supplements industry and marketplace to falsely believe that the nature, characteristics, and

   qualities of Bang Energy and its CEO’s goods, services, and commercial activities are

   disreputable, dishonest, and unlawful.

           191. Defendants’ conduct is causing both monetary damages and irreparable harm to

   Bang Energy’s prospective business relationships, as well as to Bang Energy’s goodwill and

   reputation, for which Bang Energy has no adequate remedy at law.

           192. Bang Energy has lost customers, sales, and prospective business relationships and

   opportunities as a direct and proximate result of Defendants’ intentional unlawful conduct.

           193. Defendants’ conduct is continuing and will continue and, unless Defendants are

   enjoined from engaging in their wrongful conduct, Bang Energy will continue to suffer irreparable

   harm for which it has no adequate remedy at law.

           194. As a result of these fraudulent, malicious, and oppressive acts of Defendants, Bang

   Energy is also entitled to punitive damages.




                                                      70
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 71 of 78



                                                  COUNT VII
                                              CIVIL CONSPIRACY
                                             (Against All Defendants)
            195. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 60

   through 66, 77 through 94, 105 through 135, 137 through 145 as though fully set forth herein.

            196. Monster Beverage, Monster Energy Company, Energy Beverages, and Reign

   Beverage each agreed with the other, and Markerly agreed with Monster Beverage and Monster

   Energy Company, and the Influencer Defendants each agreed with Markerly to intentionally

   damage Bang Energy’s goodwill, reputation, business, and business relationships by publishing

   and disseminating to third parties throughout the United States, and specifically in the State of

   Florida, and to Bang Energy’s retailers and distributors, knowingly false and misleading

   statements about Bang Energy, its CEO, and BANG® energy drinks, and thereby illegally

   denigrating Bang Energy, its CEO, and BANG® energy drinks in the minds of inter alia

   consumers, retailers, and distributors during the launch of Monster’s new product “Reign,” a

   knockoff of Bang Energy’s BANG® energy drinks that flagrantly infringes on Bang Energy’s

   intellectual property,48 with the intent to cause, and did so cause, consumers to purchase Reign

   and/or other Monster products and to not purchase BANG® energy drinks, and to harm Bang

   Energy’s goodwill, reputation, business, and business relationships, thereby increasing Monster’s

   goodwill and market share, increasing Reign’s profits and Monster Energy Company’s profits, and

   increasing Monster Beverage’s revenue and share price, for financial benefit to Monster Beverage,

   Monster Energy Company, Energy Beverages, Reign Beverage, Markerly, and the Influencer

   Defendants (the “conspiracy”).



   48
     Such infringement is not at issue in the instant action; rather, it is the subject of a separate lawsuit, Vital
   Pharmaceuticals, Inc. v. Monster Energy Company, reign Beverage Company, LLC, Case No. 0:18-cv-60809-UU,
   pending in the United States District Court, Southern District of Florida.
                                                          71
                                  GORDON REES SCULLY MANSUKHANI LLP
                                 100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 72 of 78



          197.   In furtherance of the conspiracy:

              Monster Beverage, because it had lost and was continuing to lose significant market

                 share to Bang Energy, conceived, developed, and orchestrated the conspiracy,

                 enlisting and directing its subsidiaries Monster Energy Company, Energy

                 Beverages, and Reign Beverage to participate in the conspiracy;

              Energy Beverages, at the direction of and with Monster Beverage, registered and

                 maintained the shame website, thetruthaboutbang.com (the “TAB website”), a

                 fabricated consumer complaint, and directed communications about the TAB

                 website to its e-mail address, dnsadmin@energybeveragesllc.com;

              Monster Energy Company, Energy Beverages, and Reign Beverage, at the direction

                 of and with Monster Beverage, created the domain name and the content for the

                 TAB website, including without limitation, as set forth therein, the intentionally

                 false and misleading statements about Bang Energy, its CEO, and BANG® energy

                 drinks, the videos and images that infringe upon Bang Energy’s copyrights, and

                 the references and hyperlinks to Monster’s own meritless complaint in the

                 California action and the copycat class action filings that followed, which parrot

                 the same intentionally false and misleading statements about Bang Energy, its

                 CEO, and BANG® energy drinks, and identify Bang Energy, and at times its CEO,

                 as Florida residents;

              Markerly, at the direction of and in exchange for payment from Monster Beverage

                 and Monster Energy Company, knowingly enlisted and paid the Influencer

                 Defendants to, and the Influencer Defendants knowingly did, spread the TAB

                 website’s intentionally false and misleading statements about Bang Energy, its


                                                    72
                            GORDON REES SCULLY MANSUKHANI LLP
                           100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 73 of 78



                CEO, and BANG® energy drinks, to hundreds of thousands, if not millions, of

                third parties throughout the United States, and specifically the State of Florida, by

                copying, displaying, referring to, hyperlinking to, and strongly encouraging

                consumers to visit the TAB website and the videos and images therein that infringe

                upon Bang Energy’s copyrights, and hyperlinking to and strongly encouraging

                consumers to review Monster’s own meritless complaint in the California action

                and the copycat class action filings that followed, which parrot the same

                intentionally false and misleading statements about Bang Energy, its CEO, and

                BANG® energy drinks, and identify Bang Energy, and at times its CEO, as Florida

                residents;

              Monster Energy, Energy Beverages, and Reign Beverage, at the direction of and

                with Monster Beverage, developed false advertising cards that reproduce in hard

                copy format the TAB website’s intentionally false and misleading statements

                about Bang Energy, its CEO, and BANG® energy drinks, and refer to Monster’s

                own meritless complaint in the California action and the copycat class action

                filings that followed, which parrot the same intentionally false and misleading

                statements about Bang Energy, its CEO, and BANG® energy drinks and identify

                Bang Energy, and at times its CEO, as Florida residents, and further make false

                head-to-head comparisons between Reign and BANG® energy drinks (the “retail

                placards”);

              Monster Energy and Reign Beverage, at the direction of and with Monster

                Beverage, placed the retail placards, or caused the retail placards to be placed, in

                store coolers and on store shelves in front of BANG® product throughout the


                                                      73
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 74 of 78



                   United States, and specifically in the State of Florida, and advise and warn

                   customers not to purchase BANG® product and to instead purchase Reign and

                   systematically removed BANG® product from store shelves and cooler space,

                   removed BANG® displays, signs, and other marketing materials from stores,

                   replaced BANG® products with Reign products on store shelves and cooler space,

                   and turned cans of BANG® around or blocked BANG® product from view such

                   that the BANG® name and logo are no longer visible to consumers, thereby

                   increasing sales of Reign at the expense of confused consumers and Bang Energy;

                Monster Energy, at the direction of and with Monster Beverage, caused threatening

                   letters to be mailed to Bang Energy’s retailers and distributors that enclosed copies

                   of Monster’s own meritless complaint against Bang Energy in the California

                   action, which parrots the same intentionally false and misleading statements about

                   Bang Energy, its CEO, and BANG® energy drinks, to damage Bang Energy’s

                   existing and prospective business relationships with its distributors and retailers.

           198. By combining forces to execute their unlawful scheme, the Monster Defendants,

   Markerly, and the Influencer Defendants wielded a unique power of coercion over consumers,

   distributors, and retailers that each independently would not have possessed resulting in ongoing

   financial injury to Bang Energy.

           199. As a further result of each Defendant’s fraudulent, malicious, and oppressive acts

   in furtherance of the conspiracy, Bang Energy is also entitled to punitive damages.

                                 COUNT VIII
              DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
                                        (Against All Defendants)
           200. Bang Energy realleges and incorporates by reference Paragraphs 8 through 24, 60


                                                      74
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 75 of 78



   through 66, 77 through 94, 105 through 135, and 137 through 145 as though fully set forth herein.

           201. The Bang Energy videos and images appearing on the TAB website and on the

   websites and social media pages of the Influencer Defendants are original copyrightable work.

   JHO Intellectual Property Holdings, LLC has complied in all respects with 17 U.S.C. § 101, et

   seq. and secured the exclusive rights in these original works for which it filed for registration in

   the Copyright Office in accordance with its rules and regulations. JHO Intellectual Property

   Holdings, LLC received Registration Nos. Pau 3-956-585 and Pau 3-956-580 on March 21, 2019,

   true and correct copies of which are collectively attached hereto as Exhibit P (Certificates of

   Registration). JHO Intellectual Property Holdings, LLC owns all rights, title, and interest in these

   copyrights for which Bang Energy is the exclusive licensee.

           202. The Monster Defendants infringed on Bang Energy’s copyrights by its knowing

   and unlawful reproduction, distribution, and use of videos and images on the TAB website that are

   identical and/or substantially identical to Bang Energy’s original works.

           203. Markerly and the Influencer Defendants infringed on Bang Energy’s copyrights by

   their knowing and unlawful reproduction, distribution, and use of images on their websites and

   social media accounts that are identical and/or substantially identical to Bang Energy’s original

   works and by inducing, participating in, aiding and abetting, and profiting from the Monster’s

   Defendants’ illegal reproduction, distribution, and use of Bang Energy’s original works on their

   websites and social media accounts by hyperlinking to and strongly encouraging consumers to

   visit the TAB website specifically to view the clearly infringing videos and images.

           204. Defendants’ infringements were and are willful, in bad faith, and executed with full

   knowledge of Bang Energy’s copyrights, and in conscious disregard for Bang Energy’s exclusive

   rights in the protected works.


                                                      75
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 76 of 78



           205. Defendants’ infringement has caused and continues to cause Bang Energy to suffer

   both monetary damages and irreparable harm for which Bang Energy has no adequate remedy at

   law. Bang Energy is entitled to recover the Defendants’ profits, Bang Energy’s actual damages,

   or the highest awardable statutory damages against the Monster Defendants, Markerly, and the

   Influencer Defendants. Bang Energy is also entitled to recover costs and attorneys’ fees.

                                       PRAYER FOR RELIEF
          WHEREFORE, Bang Energy demands judgment as follows:

          1.      A preliminary and permanent injunction barring Defendants from engaging in the

   unlawful conduct described above;

          2.      Compensatory and/or consequential damages, including lost profits and Bang

   Energy’s counter-promotion costs;

          3.      Statutory damages;

          4.      Punitive damages;

          5.      Treble damages, Defendants’ profits, and/or costs of the action pursuant to 15

   U.S.C. § 1117, or as otherwise permitted by law;

          6.      A declaration that this is an exceptional case and awarding Bang Energy attorneys’

   fees as the prevailing party pursuant to 15 U.S.C. § 1117;

          7.      A declaration that Defendants have infringed Bang Energy’s exclusive copyrights

   under the Copyright Act in the copyrighted work and that such infringement is willful;

          8.      An award of actual damages caused by, and disgorgement of Defendants’ profits in

   connection with, Defendants’ copyright infringement under 17 U.S.C. § 504(b) in amounts to be

   determined at trial, or, at Bang Energy’s election, an award of statutory damages under 17 U.S.C.

   § 504(c) in an amount to be determined by the Court up to a maximum of $150,000 based on

   Defendants’ willful infringement of the copyrighted work;
                                                      76
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 77 of 78



          9.      Bang Energy’s costs and disbursements incurred in this action, including its

   reasonable attorneys’ fees, pursuant to 17 U.S.C. § 505;

          10.     Permanently enjoining Defendants, their employees, agents, officers, directors,

   attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

   participation with Defendants, from directly or indirectly infringing Bang Energy’s copyright or

   marketing, offering, selling, disposing of, licensing, leasing, transferring, publicly displaying,

   advertising, reproducing, developing or manufacturing any works derived or copied from the Bang

   Energy’s copyrighted work or participating or assisting in any such activity.

          11.     Reasonable attorneys’ fees and costs of the suit;

          12.     Pre-judgment and post-judgment interest;

          13.     For such other and further relief, legal or injunctive, as the Court may deem just

   and proper.

                                    DEMAND FOR JURY TRIAL

          Bang Energy demands a trial by jury pursuant to Federal Rule of Civil Procedure 38.

   Dated: February 21, 2020.

                                                           s/ Holly L.K. Heffner
                                                           MILES D. SCULLY
                                                           Admitted Pro Hac Vice
                                                           mscully@grsm.com
                                                           TIMOTHY K. BRANSON
                                                           Admitted Pro Hac Vice
                                                           tbranson@grsm.com
                                                           HOLLY L.K. HEFFNER
                                                           Admitted Pro Hac Vice
                                                           hheffner@grsm.com

                                                           GORDON REES SCULLY
                                                           MANSUKHANI LLP
                                                           101 W. Broadway, Suite 2000
                                                           San Diego, California 92101
                                                           Tel: (619) 696-6700

                                                      77
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
         Case 0:19-cv-61974-CMA Document 104 Entered on FLSD Docket 02/21/2020 Page 78 of 78



                                                                        Attorneys for Plaintiff,
                                                                        Vital Pharmaceuticals, Inc.

                                                                        s/ Andrew R. Schindler
                                                                        ANDREW R. SCHINDLER
                                                                        Florida Bar No. 124845
                                                                        aschindler@grsm.com

                                                                        GORDON REES SCULLY
                                                                        MANSUKHANI LLP
                                                                        100 SE 2nd Street, Suite 3900
                                                                        Miami, Florida 33131
                                                                        Tel: (305) 428-5330
                                                                        Attorneys for Plaintiff,
                                                                        Vital Pharmaceuticals, Inc.

                                                                        FRANCIS MASSABKI
                                                                        Florida Bar No. 687901
                                                                        frank.massabki@vpxsports.com

                                                                        VITAL PHARMACEUTICALS, INC.
                                                                        1600 North Park Dr.
                                                                        Weston, FL 33326
                                                                        Tel: (954) 641-0570
                                                                        Attorneys for Plaintiff,
                                                                        Vital Pharmaceuticals, Inc.


                                                 CERTIFICATE OF SERVICE

                         I hereby certify that on February 21, 2020, a true and correct copy of the foregoing was
                  served on all counsel of record via CM/ECF.
                                                                        s/ Andrew R. Schindler




1193052/50182814v.1                                                78
                                           GORDON REES SCULLY MANSUKHANI LLP
                                          100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
